Exhibit 10

EXECUTION VERSION

$1,850,000,000

THREE-YEAR CREDIT AGREEMENT

dated as of

November 2, 2020

Among

Campbell Soup Company

The Eligible Subsidiaries Referred to Herein

The Lenders Party Hereto

And

JPMorgan Chase Bank, N.A.,

as Administrative Agent

 

 

JPMorgan Chase Bank, N.A.,

Barclays Bank PLC,

BNP Paribas Securities Corp.

and BofA Securities, Inc.,

as Joint Lead Arrangers and Joint Bookrunners

Barclays Bank PLC,

BNP Paribas Securities Corp.

and BofA Securities, Inc.,

as Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE   ARTICLE 1    DEFINITIONS   

SECTION 1.01.   Definitions

     1  

SECTION 1.02.   Accounting Terms and Determinations

     28  

SECTION 1.03.   Types of Borrowings

     29  

SECTION 1.04.   Interest Rates; LIBOR Notification

     29  

SECTION 1.05.   Divisions

     30  

SECTION 1.06.   Letter of Credit Amounts

     30   ARTICLE 2    THE FACILITY   

SECTION 2.01.   Commitments to Lend

     30  

SECTION 2.02.   Notice of Borrowing

     31  

SECTION 2.03.   Notice to Lenders; Fundings of Loans

     31  

SECTION 2.04.   Registry; Notes

     32  

SECTION 2.05.   Maturity of Loans

     33  

SECTION 2.06.   Interest Rates

     33  

SECTION 2.07.   Fees

     33  

SECTION 2.08.   Optional Termination or Reduction of Commitments

     34  

SECTION 2.09.   Method of Electing Interest Rates

     34  

SECTION 2.10.   Mandatory Termination of Commitments

     35  

SECTION 2.11.   Optional Prepayments

     35  

SECTION 2.12.   General Provisions as to Payments

     36  

SECTION 2.13.   Funding Losses

     37  

SECTION 2.14.   Computation of Interest and Fees

     37  

SECTION 2.15.   Judgment Currency

     38  

SECTION 2.16.   Foreign Subsidiary Borrowers

     38  

SECTION 2.17.   Regulation D Compensation

     39  

SECTION 2.18.   Letters of Credit

     39  

SECTION 2.19.   Stop Issuance Notice

     44  

SECTION 2.20.   Optional Increase in Commitments

     45  

SECTION 2.21.   Defaulting Lenders

     46   ARTICLE 3    CONDITIONS   

SECTION 3.01.   Effectiveness

     49  

 

i



--------------------------------------------------------------------------------

SECTION 3.02.   Borrowings and Issuance of Letters of Credit

     50  

SECTION 3.03.   Existing Credit Agreement

     51  

SECTION 3.04.   First Borrowing by Each Eligible Subsidiary

     51   ARTICLE 4    REPRESENTATIONS AND WARRANTIES OF THE COMPANY   

SECTION 4.01.   Corporate Existence and Power

     52  

SECTION 4.02.   Corporate and Governmental Authorization; No Contravention

     52  

SECTION 4.03.   Binding Effect

     52  

SECTION 4.04.   Financial Information; No Material Adverse Change

     53  

SECTION 4.05.   Litigation

     53  

SECTION 4.06.   Compliance with ERISA

     53  

SECTION 4.07.   Environmental Matters

     53  

SECTION 4.08.   Taxes

     54  

SECTION 4.09.   Subsidiaries

     54  

SECTION 4.10.   Full Disclosure

     54  

SECTION 4.11.   Anti-Corruption Laws and Sanctions

     54   ARTICLE 5    COVENANTS   

SECTION 5.01.   Information

     55  

SECTION 5.02.   Maintenance of Property; Insurance

     56  

SECTION 5.03.   Conduct of Business and Maintenance of Existence

     56  

SECTION 5.04.   Compliance with Laws

     57  

SECTION 5.05.   Mergers and Sales of Assets

     57  

SECTION 5.06.   Negative Pledge

     57  

SECTION 5.07.   Use of Proceeds

     58  

SECTION 5.08.   Financial Covenant

     59   ARTICLE 6    DEFAULTS   

SECTION 6.01.   Events of Default

     59  

SECTION 6.02.   Notice of Default

     61  

SECTION 6.03.   Cash Cover

     61  

SECTION 6.04.   Application of Payments

     61   ARTICLE 7    THE ADMINISTRATIVE AGENT   

SECTION 7.01.   Authorization and Action

     62  

SECTION 7.02.   Administrative Agent and Affiliates

     65  

SECTION 7.03.   Administrative Agent’s Reliance, Limitation of Liability, Etc.

     65  

 

ii



--------------------------------------------------------------------------------

SECTION 7.04.   Posting of Communications

     66  

SECTION 7.05.   The Administrative Agent Individually

     68  

SECTION 7.06.   Successor Administrative Agent

     68  

SECTION 7.07.   Administrative Agent’s Fee

     69  

SECTION 7.08.   Acknowledgements of Lenders and Issuing Lenders

     69  

SECTION 7.09.   Certain ERISA Matters

     70   ARTICLE 8    CHANGE IN CIRCUMSTANCES   

SECTION 8.01.   Alternate Rate of Interest

     71  

SECTION 8.02.   Illegality

     73  

SECTION 8.03.   Increased Cost and Reduced Return

     74  

SECTION 8.04.   Taxes

     75  

SECTION 8.05.   Base Rate Loans Substituted for Affected Euro-Dollar Rate

     78   ARTICLE 9    REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES
  

SECTION 9.01.   Organizational Existence and Power

     79  

SECTION 9.02.   Organizational and Governmental Authorization; No Contravention

     79  

SECTION 9.03.   Binding Effect

     79  

SECTION 9.04.   Taxes

     79   ARTICLE 10    GUARANTY   

SECTION 10.01.   The Guaranty

     79  

SECTION 10.02.   Guaranty Unconditional

     80  

SECTION 10.03.   Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances

     80  

SECTION 10.04.   Waiver by the Company

     81  

SECTION 10.05.   Subrogation

     81  

SECTION 10.06.   Stay of Acceleration

     81   ARTICLE 11    MISCELLANEOUS   

SECTION 11.01.   Notices

     81  

SECTION 11.02.   No Waivers

     81  

SECTION 11.03.   Expenses; Limitation of Liability; Indemnification

     82  

SECTION 11.04.   Sharing of Set-offs

     83  

SECTION 11.05.   Amendments and Waivers

     84  

SECTION 11.06.   Successors and Assigns

     85  

SECTION 11.07.   Designated Lenders

     87  

 

iii



--------------------------------------------------------------------------------

SECTION 11.08.   Collateral

     88  

SECTION 11.09.   Governing Law; Submission to Jurisdiction

     88  

SECTION 11.10.   Counterparts; Integration; Effectiveness; Electronic Execution

     89  

SECTION 11.11.   WAIVER OF JURY TRIAL

     90  

SECTION 11.12.   USA Patriot Act

     90  

SECTION 11.13.   No Fiduciary Duty; Obligations Several

     90  

SECTION 11.14.   Acknowledgement and Consent to Bail-In of Affected Financial
Institutions

     91  

SECTION 11.15.   Acknowledgement Regarding Any Supported QFCs

     91  

SECTION 11.16.   Confidentiality

     92  

 

iv



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

PRICING SCHEDULE

SCHEDULE 2.18 - EXISTING LETTERS OF CREDIT

 

EXHIBIT A    -    Note EXHIBIT B    -    Election to Participate EXHIBIT C    -
   Election to Terminate EXHIBIT D    -    Assignment and Assumption Agreement
EXHIBIT E    -    Designation Agreement EXHIBIT F    -    Extension Agreement

 

v



--------------------------------------------------------------------------------

THREE-YEAR CREDIT AGREEMENT

THREE-YEAR CREDIT AGREEMENT dated as of November 2, 2020 among CAMPBELL SOUP
COMPANY, the ELIGIBLE SUBSIDIARIES referred to herein, the LENDERS party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Additional Lender” has the meaning set forth in Section 2.20.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Lender.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.

“Agent-Related Person” has the meaning assigned to it in Section 11.03(d).

“Agents” means the Administrative Agent and the Syndication Agents.

“Agreement” means this Three-Year Credit Agreement, as the same may at any time
be amended, restated, amended and restated, supplemented or otherwise modified
in accordance with the terms hereof.

“Ancillary Document” has the meaning assigned to it in Section 11.10(b).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.



--------------------------------------------------------------------------------

“Approved Electronic Platform” has the meaning assigned to it in
Section 7.04(a).

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.

“Assignee” has the meaning set forth in Section 11.06(c).

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (f) of Section 8.01.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

2



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
1⁄2 of 1% and (c) the Euro-Dollar Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, for the purpose of this definition, the Euro-Dollar
Rate for any day shall be based on the Euro-Dollar Screen Rate (or, if the
Euro-Dollar Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 A.M. London time on such day. If the
Base Rate is being used as an alternate rate of interest pursuant to
Section 8.01 (for the avoidance of doubt, only until the Benchmark Replacement
has been determined pursuant to Section 8.01(b)), then the Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Base Rate as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00%.

“Base Rate Loan” means (i) a Loan which bears interest at the Base Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Article 8 or (ii) an overdue amount which was a Base Rate Loan
immediately before it became overdue.

“Base Rate Margin” has the meaning set forth in the Pricing Schedule.

“Benchmark” means, initially, Euro-Dollar Rate; provided that if a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to Euro-Dollar Rate or the then-current Benchmark, then “Benchmark”
means the applicable Benchmark Replacement to the extent that such Benchmark
Replacement has replaced such prior benchmark rate pursuant to clause (b) or
clause (c) of Section 8.01.

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:

(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;

(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Company as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to
(i) any selection or recommendation of a replacement benchmark rate or the
mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for
dollar-denominated syndicated credit facilities at such time and (b) the related
Benchmark Replacement Adjustment;

 

3



--------------------------------------------------------------------------------

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, upon the occurrence of a Term SOFR
Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement Date the “Benchmark Replacement” shall revert to and shall
be deemed to be the sum of (a) Term SOFR and (b) the related Benchmark
Replacement Adjustment, as set forth in clause (1) of this definition (subject
to the first proviso above).

If the Benchmark Replacement as determined pursuant to clause (1), (2) or
(3) above would be less than the Floor, the Benchmark Replacement will be deemed
to be the Floor for the purposes of this Agreement and the other Loan Documents.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

(a) the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and

(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Company for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
dollar-denominated syndicated credit facilities;

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

 

4



--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Business Day,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest, timing of borrowing requests or prepayment,
conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement and the other Loan Documents).

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein;

(3) in the case of a Term SOFR Transition Event, the date that is thirty
(30) days after the date a Term SOFR Notice is provided to the Lenders and the
Company pursuant to Section 8.01(c); or

(4) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Required Lenders.

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

 

5



--------------------------------------------------------------------------------

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Loan
Document in accordance with Section 8.01 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with Section 8.01.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

6



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board of Directors” means the board of directors of the Company.

“Borrower” means the Company or any Eligible Subsidiary, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing. As of the Effective Date, the only Borrower is the Company.

“Borrowing” has the meaning set forth in Section 1.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Euro-Dollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means the occurrence of any of the following:

(1) the sale, conveyance, transfer or lease of the Company’s properties and
assets substantially as an entirety (other than by way of merger or
consolidation) to any “person” (as that term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), other than the Company or one of
its Subsidiaries;

(2) the first day on which a majority of the members of the Board of Directors
are not Continuing Directors; or

 

7



--------------------------------------------------------------------------------

(3) the consummation of any transaction or series of related transactions
(including, without limitation, any merger or consolidation) the result of which
is that any “person” (as that term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended), other than the Company or one of its
Subsidiaries, becomes the beneficial owner, directly or indirectly, of more than
50% of the then outstanding shares of the Company’s Voting Stock, measured by
voting power rather than number of shares;

provided that the consummation of any such transaction will not be considered to
be a Change of Control if (a) the Company becomes a direct or indirect
wholly-owned Subsidiary of a holding company and (b) immediately following such
transaction, (x) the direct or indirect holders of the Voting Stock of the
holding company are substantially the same as the holders of the Company’s
Voting Stock immediately prior to such transaction or (y) no “person” (as that
term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended) is the beneficial owner, directly or indirectly, of more than 50% of
the Voting Stock of such holding company.

“Change of Control Triggering Event” means (1) the Company’s Public Rating is
downgraded by each of the Ratings Agencies during the 60-day period (the
“Trigger Period”) commencing on the earlier of (i) the occurrence of a Change of
Control or (ii) the first public announcement of the occurrence of a Change of
Control or the Company’s intention to effect a Change of Control (which Trigger
Period will be extended so long as the Company’s Public Rating is under publicly
announced consideration for possible downgrade by any of the Ratings Agencies)
and (2) the Company’s Public Rating is rated below an Investment Grade rating by
each of the Ratings Agencies on any date during the Trigger Period; provided
that a Change of Control Triggering Event will not be deemed to have occurred in
respect of a particular Change of Control if each Ratings Agency does not
publicly announce or confirm or inform the Administrative Agent, in writing at
the Company’s request that the reduction was the result, in whole or in part, of
any event or circumstance comprised of or arising as a result of, or in respect
of, the Change of Control (whether or not the applicable Change of Control has
occurred at the time of the Change of Control Triggering Event). Notwithstanding
the foregoing, no Change of Control Triggering Event will be deemed to have
occurred in connection with any particular Change of Control unless and until
such Change of Control has actually been consummated.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Commitment” means (i) with respect to any Lender listed on the Commitment
Schedule, the amount set forth therein opposite the name of such Lender under
the heading “Commitment” and (ii) with respect to any Assignee or any financial
institution which becomes a Lender pursuant to Section 11.06(c) or 2.20 the
amount of the Commitment thereby assumed by it, in each case as such amount may
from time to time be reduced pursuant to Section 2.08 or changed as a result of
an assignment pursuant to Section 11.06(c).

“Commitment Schedule” means the Commitment Schedule attached hereto.

“Communications” has the meaning assigned to it in Section 7.04(c).

 

8



--------------------------------------------------------------------------------

“Company” means Campbell Soup Company, a New Jersey corporation, and its
successors.

“Company’s 2020 Form 10-K” means the Company’s annual report on Form 10-K for
its fiscal year ended August 2, 2020, as filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended.

“Company’s Public Rating” means, at any time, the rating assigned by each of the
Ratings Agencies to the Company’s senior unsecured long-term indebtedness
without third-party credit support (or, if no such indebtedness is outstanding
and so rated at such time, then the Company’s corporate or corporate family
rating, as applicable, from such Ratings Agencies).

“Connection Income Taxes” means Other Connection Taxes that are imposed on net
income, or that are franchise or similar taxes.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Company and its Subsidiaries on a consolidated basis equal to:

(a) EBIT (and EBIT of any discontinued operations), plus

(b) without duplication and, other than with respect to clause (xi) below,
solely to the extent deducted in calculating EBIT (and EBIT of any discontinued
operations), the sum of (i) all amounts and expenses attributable to
depreciation and amortization for such period, (ii) losses from dispositions of
assets or liabilities outside of the ordinary course of business, (iii) any
extraordinary, unusual or non-recurring charges or losses for such period,
(iv) all costs, fees and expenses during such period related to any
restructuring related costs (including, without limitation, any implementation
costs, restructuring charges, related severance costs, retention bonuses,
relocation expenses, expenses related to the closure of facilities and similar
costs and expenses) and/or any costs, fees and expenses during such period
related to any issuance of equity, recapitalization, reorganization, asset
disposition, divestiture, sale of any business or division thereof, acquisition
or Debt, (v) actual integration costs in relation to any consummated acquisition
and all costs, fees and expenses incurred in connection with any consummated
acquisition, (vi) any pension, post-retirement and similar plan actuarial
mark-to-market losses and/or curtailment or settlement charges, (vii) any loss
on foreign exchange, Swap Agreements or similar forward contracts, in each case,
relating to any acquisition or disposition, (viii) the effects of purchase
accounting adjustments made in relation to any consummated acquisition, (ix) any
impairment charges or asset write-offs, including impairment charges or asset
write-offs related to intangible assets (including goodwill) and long-lived
assets, (x) any amortization expense related to notes discounts, (xi) non-cash
charges, expenses and losses including, without limitation, in respect of
impairments of goodwill and non-cash compensation charges incurred during such
period arising from the grant of or the issuance of stock or stock equivalents
and any equity incentive plans, arrangements or programs, (xii) earn outs and
other contingent obligations in connection with any acquisition or investment,
(xiii) for any period of four consecutive fiscal quarters, the amount of cost
savings and synergies projected by the Company in good faith to be realized, net
of realized gains, in connection with any acquisition or investment within 12
months of the closing date

 

9



--------------------------------------------------------------------------------

thereof, which cost savings and synergies shall be deemed to have been realized
on the first day of such period; provided that (1) such cost savings and
synergies are reasonably identifiable, reasonably attributable to such
acquisition or investment, reasonably supportable and certified by a Financial
Officer of the Company in writing to the Administrative Agent and (2) the
Company has initiated, or will initiate within a period of time following the
closing date of such acquisition or investment that is reasonably anticipated to
permit such cost savings and synergies to be realized, within 12 months of such
closing date appropriate actions to realize such cost savings and synergies;
provided, further, that the aggregate amount added pursuant to this subclause
(xiii) shall not exceed for any period of four consecutive fiscal quarters the
lesser of (X) 10.0% of Consolidated Adjusted EBITDA for such period (calculated
prior to giving effect to any such addback) and (Y) $125,000,000, (xiv) costs
attributable to the implementation of any cost savings initiatives referred to
in the preceding clause (xiii) and (xv) any non-cash loss related to the
implementation of accounting or tax legislative changes, and minus

(c) without duplication, solely to the extent added in calculating EBIT (and
EBIT of any discontinued operations), the sum of (i) gains from dispositions of
assets or liabilities outside of the ordinary course of business for such
period, (ii) any pension, post-retirement and similar plan actuarial
mark-to-market gains and/or curtailment or settlement gains, (iii) any gain on
foreign exchange, Swap Agreements or similar forward contracts, in each case,
relating to any acquisition or disposition, (iv) any restructuring gains,
(v) any extraordinary, unusual or non-recurring income or gains and (vi) any
non-cash gains related to the implementation of accounting or tax legislative
changes, in each case, for such period.

“Consolidated Interest Coverage Ratio” means, as of any Test Date, the ratio of
(a) Consolidated Adjusted EBITDA for the Related Test Period to (b) Consolidated
Interest Expense for such Related Test Period; provided that any Pre-Acquisition
Debt (including without limitation interest expense or income related thereto)
shall be excluded from the calculation of the Consolidated Interest Coverage
Ratio solely for the period from the incurrence thereof until (but excluding)
the date of consummation (or termination) of the related Material Acquisition.

“Consolidated Interest Expense” means, as of any Test Date, the amount of
interest expense (net of any interest income) of the Company and its
Subsidiaries on a consolidated basis for the Related Test Period, as reflected
on the consolidated statement of income for such Related Test Period in
conformity with generally accepted accounting principles; provided that
Consolidated Interest Expense shall not include (a) any upfront fees and similar
amounts to the extent such amounts would constitute interest expense in
conformity with generally accepted accounting principles, (b) gains and losses
with respect to termination or settlement of derivative transactions, (c) any
premium in connection with early repayment or redemption of Debt and (d) fees
and expenses paid in connection with this Agreement.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Assets” means the total assets of the Company and its
Consolidated Subsidiaries after deducting therefrom all current liabilities.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors who (1) was a member of such Board of Directors on the
Effective Date; or (2) was nominated or approved for election or elected to such
Board of Directors with the approval of a majority of the Continuing Directors
who were members of such Board of Directors at the time of such nomination,
approval or election (either by a specific vote or by approval of the Company’s
proxy statement in which such member was named as a nominee for election as a
director).

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 11.15.

“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if the
Commitments have terminated in their entirety, the sum of the aggregate
outstanding principal amount of its Loans at such time plus the aggregate amount
of its Letter of Credit Liabilities at such time.

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.

 

11



--------------------------------------------------------------------------------

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles, (v) all obligations
(including all contingent obligations) of such Person to reimburse any bank or
other Person in respect of amounts paid under a letter of credit or similar
instrument, (vi) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person and (vii) all Debt of
others Guaranteed by such Person.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund any portion
of its Loans within two Domestic Business Days of the date required to be
funded, (ii) fund any portion of its participations in Letters of Credit
required to be funded by it hereunder or (iii) pay over to any Lender Party any
other amount required to be paid by it hereunder within two Domestic Business
Days of the date required to be paid, unless, in the case of clause (i) or (iii)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Domestic Business Days after request by the Administrative
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s receipt of such certification in form
and substance satisfactory to it, or (d) has become (or has a Parent that has
become) the subject of (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Designated Lender” means, with respect to any Designating Lender, an Approved
Fund designated by it pursuant to Section 11.07(a) as a Designated Lender for
purposes of this Agreement.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 11.07(a).

“Designation Agreement” has the meaning assigned to it in Section 11.07.

 

12



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Inventory” means inventory owned by the Company or any Subsidiary and
located in the United States.

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

“Domestic Receivables” means receivables of the Company or any Subsidiary which
in the ordinary course of business are payable in the United States.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Early Opt-in Election” means, if the then-current Benchmark is Euro-Dollar
Rate, the occurrence of:

(1) a notification by the Administrative Agent to (or the request by the Company
to the Administrative Agent to notify) each of the other parties hereto that at
least five currently outstanding dollar-denominated syndicated credit facilities
at such time contain (as a result of amendment or as originally executed) a
SOFR-based rate (including SOFR, a term SOFR or any other rate based upon SOFR)
as a benchmark rate (and such syndicated credit facilities are identified in
such notice and are publicly available for review), and

(2) the joint election by the Administrative Agent and the Company to trigger a
fallback from Euro-Dollar Rate and the provision by the Administrative Agent of
written notice of such election to the Lenders.

“EBIT” means earnings before interest and taxes of the Company and its
Subsidiaries on a consolidated basis as reported by the Company on a quarterly
basis determined in a manner in conformity with generally accepted accounting
principles.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

13



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date the Commitments become effective in accordance
with Section 3.01.

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit B hereto.

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit C hereto.

“Eligible Subsidiary” means any Wholly-Owned Principal Subsidiary as to which an
Election to Participate shall have been delivered to the Administrative Agent
and as to which an Election to Terminate with respect to such Election to
Participate shall not have been delivered to the Administrative Agent. Each such
Election to Participate and Election to Terminate shall be duly executed on
behalf of such Wholly-Owned Principal Subsidiary and the Company in such number
of copies as the Administrative Agent may request. If at any time a Subsidiary
theretofore designated as an Eligible Subsidiary no longer qualifies as a
Wholly-Owned Principal Subsidiary, the Company shall cause to be delivered to
the Administrative Agent an Election to Terminate terminating the status of such
Subsidiary as an Eligible Subsidiary. Until such an Election to Terminate is so
delivered, such Subsidiary shall be deemed to be both an Eligible Subsidiary and
a Principal Subsidiary for purposes hereof. The delivery of an Election to
Terminate shall not affect any obligation of an Eligible Subsidiary theretofore
incurred or the Company’s guaranty thereof. The Administrative Agent shall
promptly give notice to the Lenders of the receipt of any Election to
Participate or Election to Terminate.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

 

14



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Company, are treated as a single employer under Section 414 of
the Code. For the avoidance of doubt, when any provision of this Agreement
relates to a past event or period of time, the term “ERISA Group” includes any
Person who was, as to the time of such past event or period of time, a member of
the “ERISA Group” within the meaning of the preceding sentence.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Company
and the Administrative Agent.

“Euro-Dollar Loan” means (i) a Loan which bears interest at the Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a Euro-Dollar Loan immediately
before it became overdue.

“Euro-Dollar Margin” has the meaning set forth in the Pricing Schedule.

“Euro-Dollar Rate” means, with respect to any Euro-Dollar Borrowing for any
Interest Period or any determination of the Base Rate pursuant to clause (c) of
the definition thereof, the Euro-Dollar Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Euro-Dollar Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) then the
Euro-Dollar Rate shall be the Interpolated Rate; provided, further that if the
Euro-Dollar Rate determined in accordance with the foregoing would otherwise be
less than 0%, such rate shall be deemed to be 0% for purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.17.

“Euro-Dollar Screen Rate” means, for any day and time, with respect to any
Euro-Dollar Borrowing for any Interest Period or any determination of the Base
Rate pursuant to clause (c) of the definition thereof, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for Dollars for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the Euro-Dollar Screen Rate determined pursuant to
the foregoing shall be less than 0%, such rate shall be deemed to be 0% for
purposes of this Agreement.

“Event of Default” has the meaning set forth in Section 6.01.

“Existing Credit Agreement” means the Five Year Credit Agreement dated as of
December 9, 2016 among the Company, the Eligible Subsidiaries referred to
therein, the lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent, as amended, restated, amended and restated,
supplemented or otherwise modified prior to the Effective Date.

“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
2.18.

“Facility Fee Rate” means the applicable rate per annum determined in accordance
with the Pricing Schedule.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as set forth on the NYFRB’s Website from time to time)
and published on the next succeeding Business Day by the NYFRB as the effective
federal funds rate; provided that if the Federal Funds Rate determined in
accordance with the foregoing would otherwise be less than 0%, such rate shall
be deemed to be 0% for purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fitch” means Fitch Ratings Inc., and its successors.

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary Borrower” has the meaning specified in Section 2.16.

“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to Euro-Dollar Rate.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Group of Loans” or “Group” means at any time a group of Loans consisting of
(i) all Loans to a single Borrower which are Base Rate Loans at such time or
(ii) all Euro-Dollar Loans to a single Borrower having the same Interest Period
at such time; provided that, if a Loan of any particular Lender is converted to
or made as a Base Rate Loan pursuant to Article 8, such Loan shall be included
in the same Group or Groups of Loans from time to time as it would have been in
if it had not been so converted or made.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Debt of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

“IBA” has the meaning set forth in Section 1.04.

 

17



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Euro-Dollar Rate.”

“Indemnitee” has the meaning set forth in Section 11.03(c).

“Information” has the meaning assigned to it in Section 11.16.

“Interest Period” means: with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the relevant
Borrower may elect in the applicable Notice of Borrowing; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Euro-Dollar Screen
Rate) determined by the Administrative Agent to be equal to the rate that
results from interpolating on a linear basis between: (a) the Euro-Dollar Screen
Rate for the longest period (for which the Euro-Dollar Screen Rate is available)
that is shorter than the Impacted Interest Period; and (b) the Euro-Dollar
Screen Rate for the shortest period (for which that Euro-Dollar Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

“Investment Grade” means a rating of Baa3 or better by Moody’s (or its
equivalent under any successor rating category of Moody’s), a rating of BBB- or
better by S&P (or its equivalent under any successor rating category of S&P), or
an equivalent Investment Grade rating from any replacement Ratings Agency
appointed by the Company.

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

 

18



--------------------------------------------------------------------------------

“Issuing Lender” means JPMorgan Chase Bank, N.A., Barclays Bank PLC, BNP
Paribas, Bank of America, N.A. and any other Lender that may agree to issue
Letters of Credit hereunder pursuant to an instrument in form reasonably
satisfactory to the Administrative Agent, in each case as issuer of a letter of
credit hereunder; provided that Barclays Bank PLC shall have no obligation to
issue any commercial letters of credit hereunder. Each of the issuing lenders
listed on Schedule 2.18 is an Issuing Lender with respect to each of its
Existing Letters of Credit.

“Joint Lead Arrangers and Joint Bookrunners” means JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, BNP Paribas Securities Corp., and BofA Securities, Inc. in
their respective capacities as joint lead arrangers and joint bookrunners in
connection with this Agreement.

“Lender” means (i) a Person listed on the Commitment Schedule as having a
Commitment, (ii) an Assignee or (iii) a financial institution that becomes a
Lender pursuant to Section 2.20.

“Lender Party” means the Administrative Agent, any Issuing Lender or any other
Lender.

“Letter of Credit” means a letter of credit to be issued hereunder by an Issuing
Lender and shall include each Existing Letter of Credit.

“Letter of Credit Disbursement” means a payment made by an Issuing Lender
pursuant to a Letter of Credit.

“Letter of Credit Liabilities” means, at any time, the sum of (x) the aggregate
amount of all Letter of Credit Disbursements which have not yet been reimbursed
by or on behalf of the Borrowers at such time and (y) the aggregate amount then
available for drawing under all Letters of Credit. The Letter of Credit
Liabilities of any Lender at any time shall be such Lender’s ratable
participation, determined in accordance with its Percentage at such time (but
subject, in the case of any reallocation upon any determination of any other
Lender as being a Defaulting Lender, to Section 2.21(b)(i)), of the total Letter
of Credit Liabilities. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Article 29(a) of the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 600 (or such later version thereof as may be in effect
at the applicable time) or Rule 3.13 or Rule 3.14 of the International Standby
Practices, International Chamber of Commerce Publication No. 590 (or such later
version thereof as may be in effect at the applicable time) or similar terms of
the Letter of Credit itself, or if compliant documents have been presented but
not yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of the Company and each Lender shall remain in full force and effect until the
Issuing Lender and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit.

 

19



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means (a) with respect to the Issuing Lenders taken
as a whole, $50,000,000 (regardless of whether the sum of the Letter of Credit
Sublimits provided in clause (b) below exceeds such amount) and (b) (i) with
respect to JPMorgan Chase Bank, N.A., $12,500,000, (ii) with respect to Barclays
Bank PLC, $12,500,000, (iii) with respect to BNP Paribas, $12,500,000, (iv) with
respect to Bank of America, N.A., $12,500,000, or (v) with respect to any of
JPMorgan Chase Bank, N.A., Barclays Bank PLC, BNP Paribas, Bank of America, N.A.
or any other Issuing Lender, such other amounts as may be agreed from time to
time among such Issuing Lender, the Company and the Administrative Agent.

“Letter of Credit Termination Date” means the tenth Domestic Business Day prior
to the Termination Date; provided that if the Commitments of some but not all
Lenders shall have been extended pursuant to Section 2.01(b), the Termination
Date for this purpose shall be the latest Termination Date which is applicable
to Commitments aggregating at least $50,000,000.

“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” means a loan made by a Lender pursuant to Section 2.01; provided that, if
any such loan or loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Interest Rate Election, the term “Loan” shall refer to the
combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.

“Loan Document” means this Agreement, including without limitation, schedules
and exhibits hereto and any agreements entered into in connection herewith,
including amendments, modifications or supplements thereto or waivers thereof,
any Notes and any other documents prepared in connection with this Agreement.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Acquisition” means any acquisition of all or substantially all of the
Equity Interest in, or property or assets of, a Person, or of assets
constituting a business unit, line of business or division of a Person for an
aggregate amount of consideration greater than $500,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Subsidiaries
taken as a whole, (b) the ability of the Company and each other Borrower
hereunder, if any, when taken as a whole, to perform any of the payment
obligations hereunder or (c) the rights of or benefits available to the
Administrative Agent or the Lenders under any Loan Document.

 

20



--------------------------------------------------------------------------------

“Material Debt” means Debt (other than Loans) of the Company or a Subsidiary,
arising in a single transaction or a series of related transactions, in an
aggregate principal amount of $150,000,000 or more.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding six plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
six year period.

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it pursuant to Article 2.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.09(a).

“Notice of Issuance” has the meaning set forth in Section 2.18(b).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than 0%,
such rate shall be deemed to be 0% for purposes of this Agreement.

 

21



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrowers arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrowers or any
affiliate thereof of any proceeding under any debtor relief laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed or allowable claims in such proceeding. Without limiting the
foregoing, the Obligations include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, indemnities and
other amounts payable by the Borrowers under any Loan Document and (b) the
obligation of the Borrowers to reimburse any amount in respect of any of the
foregoing that the Administrative Agent or any Lender, in each case in its sole
discretion, may elect to pay or advance on behalf of the Borrowers.

“Other Connection Taxes” means, in the case of each Lender and the
Administrative Agent, taxes imposed as a result of a present or former
connection between such Lender or the Administrative Agent (as the case may be)
and the jurisdiction imposing such tax (other than connections arising from such
Lender or the Administrative Agent (as the case may be) having executed,
delivered, become a party to, performed its obligation under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” has the meaning set forth in Section 8.04(a).

“Outstanding Amount” means, with respect to any Lender at any time, the sum of
the aggregate outstanding principal amount of its Loans plus the aggregate
amount of its Letter of Credit Liabilities at such time, determined at such time
after giving effect to any prior assignments by or to such Lender pursuant to
Section 11.06(c).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Euro-Dollar Borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB’s Website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Parent” means, with respect to any Lender, any Person controlling such Lender.

“Participant” has the meaning set forth in Section 11.06(b).

“Participant Register” has the meaning set forth in Section 11.06(f).

“Payment Date” has the meaning set forth in Section 2.18(c).

“Patriot Act” has the meaning set forth in Section 11.12.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

22



--------------------------------------------------------------------------------

“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time; provided that in the case of Section 2.21 when
a Defaulting Lender shall exist, “Percentage” shall mean the percentage of the
total Commitments (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment. At any time after the Commitments shall have
terminated, the term “Percentage” shall refer to a Lender’s Percentage
immediately before such termination, adjusted to reflect any subsequent
assignments pursuant to Section 11.06(c).

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group or (ii) has at
any time within the preceding six years been maintained, or contributed to, by
any Person which was at such time a member of the ERISA Group.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pre-Acquisition Debt” means any Debt incurred by the Company or any of its
Subsidiaries for the purpose of financing, in whole or in part, a Material
Acquisition and any related transactions or series of related transactions
(including for the purpose of refinancing or replacing all or a portion of any
pre-existing Debt of the Company, any of its Subsidiaries or the person(s) or
assets to be acquired) but prior to the consummation of such Material
Acquisition; provided that (a) the release of the proceeds of such Debt to the
Company and/or its Subsidiaries is contingent upon the consummation of such
Material Acquisition and, pending such release, such proceeds are held in escrow
(and, if the definitive documentation (or, in the case of a tender offer or
similar transaction, the definitive offer document) for such acquisition is
terminated prior to the consummation of such Material Acquisition or if such
Material Acquisition is otherwise not consummated by the date specified in the
definitive documentation relating to such Debt, such proceeds shall be promptly
applied to satisfy and discharge all obligations of the Company and/or its
Subsidiaries in respect of such Debt) and/or (b) such Debt contains a “special
mandatory redemption” provision (or other similar provision) or otherwise
requires such Debt to be redeemed or prepaid if such Material Acquisition is
terminated or otherwise not consummated by the date specified in the definitive
documentation relating to such Debt (and if the definitive documentation (or, in
the case of a tender offer or similar transaction, the definitive offer
document) for such Material Acquisition is terminated in accordance with its
terms prior to the consummation of such Material Acquisition or such Material
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such Debt, such Debt is so redeemed or prepaid within
90 days of such termination or such specified date, as the case may be).

 

23



--------------------------------------------------------------------------------

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Principal Property” means any manufacturing or processing plant or warehouse
(a) located in the United States, (b) owned by the Company or any Subsidiary and
(c) having a gross book value (including related land and improvements therein
and all machinery and equipment included therein without deduction of any
depreciation reserves) on the date as of which the determination is being made
exceeding 2% of Consolidated Net Assets.

“Principal Subsidiary” means any Subsidiary which (a) owns a Principal Property,
(b) owns Domestic Inventory and Domestic Receivables with a combined aggregate
book value in excess of $30,000,000 or (c) owns (directly or indirectly) the
stock of any Subsidiary which owns a Principal Property or has Domestic
Inventory and Domestic Receivables with a combined aggregate book value in
excess of $30,000,000.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 11.15.

“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

“Ratings Agency” means each of Moody’s, S&P and Fitch; provided that if any of
Moody’s, S&P or Fitch ceases to rate the Company’s senior unsecured long-term
indebtedness or, if no such indebtedness is outstanding, the Company’s corporate
or corporate family rating, then, in either case, the Company may appoint a
replacement for such Ratings Agency that is a “nationally recognized statistical
rating organization” within the meaning of Section 3(a)(62) of the Securities
Exchange Act of 1934, as amended.

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is Euro-Dollar Rate, 11:00 a.m. (London time) on the day
that is two London banking days preceding the date of such setting, and (2) if
such Benchmark is not Euro-Dollar Rate, the time determined by the
Administrative Agent in its reasonable discretion.

“Register” has the meaning specified in Section 2.04(a).

 

24



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s affiliates.

“Reimbursement Obligation” has the meaning specified in Section 2.18(c).

“Related Test Period” means, as of any Test Date, the period of the four most
recent fiscal quarters ended on such Test Date.

“Relevant Governmental Body” means the Federal Reserve Board or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board or the
NYFRB, or any successor thereto.

“Required Lenders” means at any time Lenders having more than 50% of the
aggregate amount of the Credit Exposures at such time (exclusive in each case of
the Credit Exposure(s) of Defaulting Lenders).

“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer or other executive officer of the relevant Borrower, and
solely for the purposes of Article II, any other officer of the relevant
Borrower so designated by the foregoing officers.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Reuters” means, as applicable, Thomson Reuters Corp., Refinitiv, or any
successor thereto.

“Revolving Credit Period” means the period from and including the Effective Date
to but not including the Termination Date.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

 

25



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union (“EU”) or any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
50 percent or more or controlled by any such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the EU or any EU member state or Her Majesty’s
Treasury of the United Kingdom.

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.

“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).

“SOFR Administrator’s Website” means the NYFRB’s Website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.

“Stop Issuance Notice” has the meaning specified in Section 2.19.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

“Supported QFC” has the meaning assigned to it in Section 11.15.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

26



--------------------------------------------------------------------------------

“Syndication Agents” means Barclays Bank PLC, BNP Paribas Securities Corp. and
BofA Securities, Inc., in their respective capacities as syndication agents in
connection with this Agreement.

“Taxes” has the meaning set forth in Section 8.04(a).

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Company of the occurrence of a Term SOFR Transition Event.

“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event or an Early Opt-in
Election, as applicable, has previously occurred resulting in a Benchmark
Replacement in accordance with Section 8.01 that is not Term SOFR.

“Termination Date” means (i) November 2, 2023 or (ii) such later day to which
the Termination Date may be extended with respect to such Lender pursuant to
Section 2.01(b), but in each case if such day is not a Euro-Dollar Business Day,
the next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business
Day falls in another calendar month, in which case the Termination Date shall be
the next preceding Euro-Dollar Business Day.

“Test Date” means the last day of each fiscal quarter of the Company, commencing
with the first fiscal quarter after the Effective Date.

“Total Outstanding Amount” means, at any time, the sum of (i) the aggregate
outstanding principal amount of the Loans determined at such time after giving
effect, if one or more Loans are being made at such time, to any substantially
concurrent application of the proceeds thereof to repay one or more other Loans
plus (ii) the aggregate amount of the Letter of Credit Liabilities of all
Lenders at such time.

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

27



--------------------------------------------------------------------------------

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“U.S. Special Resolution Regime” has the meaning assigned to it in
Section 11.15.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 8.04(e).

“Voting Stock” means capital stock of a corporation of the class or classes
having general voting power under ordinary circumstances to elect at least a
majority of the board of directors, managers or trustees of such corporation
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power upon the occurrence of any contingency).

“Wholly-Owned Principal Subsidiary” means any Principal Subsidiary all of the
shares of capital stock or other ownership interests of which (except directors’
qualifying shares) are at the time directly or indirectly owned by the Company.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company’s independent

 

28



--------------------------------------------------------------------------------

public accountants) with the most recent audited consolidated financial
statements of the Company and its Consolidated Subsidiaries delivered to the
Lenders; provided that, if the Company notifies the Administrative Agent that
the Company wishes to amend any covenant in Article 5 to eliminate the effect of
any change in generally accepted accounting principles on the operation of such
covenant (or if the Administrative Agent notifies the Company that the Required
Lenders wish to amend Article 5 for such purpose), then the Company’s compliance
with such covenant shall be determined on the basis of generally accepted
accounting principles in effect immediately before the relevant change in
generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Required Lenders.

SECTION 1.03. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Lenders to be made to a single Borrower pursuant to
Article 2 on the same day, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement by
reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans).

SECTION 1.04. Interest Rates; LIBOR Notification. The interest rate on
Euro-Dollar Loans is determined by reference to the Euro-Dollar Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Euro-Dollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event, a Term SOFR
Transition Event or an Early Opt-in Election, Section 8.01(b) and (c) provide
the mechanism for determining an alternative rate of interest. The
Administrative Agent will promptly notify the Company, pursuant to
Section 8.01(e), of any change to the reference rate upon which the interest
rate on Euro-Dollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “Euro-Dollar
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 8.01(b) or (c), whether upon the occurrence of a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, and (ii) the
implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 8.01(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
Euro-Dollar Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

 

29



--------------------------------------------------------------------------------

SECTION 1.05. Divisions. For all purposes under the Loan Documents, in
connection with any Division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its Equity Interests at such time.

SECTION 1.06. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.

ARTICLE 2

THE FACILITY

SECTION 2.01. Commitments to Lend. (a) During the Revolving Credit Period, each
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make loans to any Borrower pursuant to this Section from time to
time; provided that, immediately after each such loan is made:

(i) such Lender’s Outstanding Amount shall not exceed its Commitment; and

(ii) the Total Outstanding Amount shall not exceed the aggregate amount of the
Commitments.

Within the foregoing limits, a Borrower may borrow under this Section 2.01(a),
prepay Loans to the extent permitted by Section 2.11 and reborrow at any time
during the Revolving Credit Period under this Section 2.01. Each Borrowing under
this Section shall be in an aggregate principal amount of $25,000,000 or any
larger multiple of $1,000,000 (except that (i) any such Borrowing may be in the
aggregate amount at the time available under this Section and (ii) any Borrowing
pursuant to Section 2.18(c)(ii) may be in the amount of the related
Reimbursement Obligation) and shall be made from the several Lenders ratably in
proportion to their respective Commitments.

(b) Following the first anniversary of the Effective Date, the Termination Date
may be extended on up to two occasions in the manner set forth in this
subsection (b) for a period of one year from the Termination Date then in
effect; provided that (x) the Termination Date shall not be extended more than
once in any twelve-month period and (y) in no event shall the Termination

 

30



--------------------------------------------------------------------------------

Date be later than November 2, 2025. If the Company wishes to request an
extension of the Termination Date, the Company shall give notice to that effect
to the Administrative Agent, whereupon the Administrative Agent shall promptly
notify each of the Lenders of such request. Each Lender will use its best
efforts to respond to such request, whether affirmatively or negatively, as it
may elect in its sole discretion, within 30 days of such notice to the
Administrative Agent. Any Lender not responding to such request within such time
period shall be deemed to have responded negatively to such request. The Company
may request the Lenders that do not elect to extend the Termination Date to
assign their Commitments in their entirety to one or more Assignees pursuant to
Section 11.06 which Assignees will agree to extend the Termination Date. If
Lenders having more than 50% of the aggregate amount of the Commitments
(including such Assignees and excluding their respective transferor Lenders)
respond affirmatively, then, subject to receipt by the Administrative Agent of
counterparts of an Extension Agreement in substantially the form of Exhibit F
hereto duly completed and signed by the Company, the Administrative Agent and
such Lenders, the Termination Date shall be extended to the first anniversary of
the Termination Date then in effect with respect to such Lenders (but not with
respect to Lenders not so responding affirmatively). Any extension of the
Termination Date pursuant to this subsection (b) shall be subject to
satisfaction of the conditions set forth in Section 3.02(b) and Section 3.02(c),
and any request for an extension by the Company hereunder shall constitute a
representation and warranty that such conditions are satisfied at the time of
such extension and after giving effect thereto.

SECTION 2.02. Notice of Borrowing. The relevant Borrower shall give the
Administrative Agent written notice signed by a Responsible Officer of such
Borrower (a “Notice of Borrowing”) not later than 10:00 A.M. (New York City
time) on (x) the date of each Base Rate Borrowing and (y) the third Euro-Dollar
Business Day before each Euro-Dollar Borrowing, specifying:

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;

(b) the aggregate amount of such Borrowing;

(c) whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or the Euro-Dollar Rate; and

(d) in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.

SECTION 2.03. Notice to Lenders; Fundings of Loans. (a) Upon receipt of a Notice
of Borrowing, the Administrative Agent shall promptly notify each Lender of the
contents thereof and of such Lender’s share of such Borrowing and such Notice of
Borrowing shall not thereafter be revocable by the relevant Borrower.

 

31



--------------------------------------------------------------------------------

(b) Not later than 3:00 P.M. (New York City time) on the date of each Borrowing,
each Lender shall make available its share of such Borrowing, in federal or
other funds immediately available in New York City, to the Administrative Agent
at its address referred to in Section 11.01. Unless the Administrative Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Administrative Agent will make the funds so received from the
Lenders available to the relevant Borrower at the Administrative Agent’s
aforesaid address.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing (or prior to 3:00 P.M. (New York City time)
on the date of any Base Rate Borrowing) that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
relevant Borrower severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of such
Borrower, a rate per annum equal to the higher of the Federal Funds Rate and the
interest rate applicable thereto pursuant to Section 2.06 and (ii) in the case
of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement.

(d) Each Lender may, at its option, make any Loan available to any Eligible
Subsidiary which is not organized under the laws of the United States or any
political subdivision thereof by causing any foreign or domestic branch or
affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Eligible Subsidiary to repay such
Loan in accordance with the terms of this Agreement.

SECTION 2.04. Registry; Notes. (a) The Administrative Agent shall maintain a
register (the “Register”) in which it will record the Commitment of each Lender,
each Loan made by each Lender and each repayment of any Loan. Any such
recordation by the Administrative Agent in the Register shall be conclusive,
absent manifest error. Each Lender shall record in its internal records the
foregoing information as to its own Commitment and Loans. Failure to make any
such recordation, or any error in such recordation, shall not affect any
Borrower’s obligations hereunder in respect of the Loans.

(b) Each Lender may, by notice to a Borrower and the Administrative Agent,
request (i) that its Loans to such Borrower be evidenced by a single Note
payable to such Lender or its registered assigns in an amount equal to the
aggregate unpaid principal amount of such Loans or (ii) that its Loans of a
particular type to such Borrower be evidenced by a separate Note of such
Borrower in an amount equal to the aggregate unpaid principal amount of such
Loans. Each such Note shall be in substantially the form of Exhibit A hereto
with any appropriate modifications to reflect the fact that it evidences solely
Loans of a particular type. Each reference in this Agreement to the “Note” of
such Lender shall be deemed to refer to and include any or all of such Notes, as
the context may require.

 

32



--------------------------------------------------------------------------------

SECTION 2.05. Maturity of Loans. Each Loan shall mature, and the principal
amount thereof shall be due and payable, on the Termination Date.

SECTION 2.06. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the sum of the
applicable Base Rate Margin plus the Base Rate for such day. Such interest shall
be payable at maturity, quarterly in arrears on each Quarterly Payment Date
prior to maturity and, with respect to the principal amount of any Base Rate
Loan converted to a Euro-Dollar Loan, on the day such principal amount is so
converted. Any overdue principal of or interest on any Base Rate Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 1% plus the rate otherwise applicable to Base Rate Loans for such
day.

(b) Subject to Section 8.01, each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during each Interest Period
applicable thereto, at a rate per annum equal to the sum of the Euro-Dollar
Margin as applicable to such Euro-Dollar Loan plus the Euro-Dollar Rate
applicable to such Interest Period. Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day thereof.

(c) Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day until paid, at a rate per annum equal
to the higher of (i) the sum of 1% plus the Euro-Dollar Margin for such day plus
the quotient obtained (rounded upward, if necessary, to the next higher 1/100 of
1%) by dividing (x) the rate at which one day (or, if such amount due remains
unpaid more than three Euro-Dollar Business Days, then for such other period of
time not longer than three months as the Administrative Agent may select)
deposits in dollars are offered by the principal London office of the
Administrative Agent in the London interbank market for the applicable period
determined as provided above by (y) 1.00 minus the Euro-Dollar Reserve
Percentage (or, if the circumstances described in clause (a) or (b) of
Section 8.01 shall exist, at a rate per annum equal to the sum of 1% plus the
rate applicable to Base Rate Loans for such day) and (ii) the sum of 1% plus the
sum of the Euro-Dollar Margin for such day plus the Euro-Dollar Rate applicable
to such Loan on the day such payment was due.

(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
relevant Borrower and the Lenders of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.

SECTION 2.07. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Facility Fee Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates;

 

33



--------------------------------------------------------------------------------

provided that, if such Lender continues to have any Credit Exposure after its
Commitment terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.

(b) The Company shall pay (i) to the Administrative Agent for the account of the
Lenders ratably a letter of credit fee accruing daily on the aggregate undrawn
amount of all outstanding Letters of Credit at a rate per annum equal to the
applicable Euro-Dollar Margin for such day and (ii) to each Issuing Lender a
letter of credit fronting fee accruing daily on the aggregate amount then
available for drawing under all Letters of Credit issued by such Issuing Lender
at such rate per annum as may be mutually agreed between the Company and such
Issuing Lender from time to time.

(c) Fees accrued for the account of the Lenders under this Section shall be
payable quarterly in arrears on each Quarterly Payment Date and on the day on
which the Commitments terminate in their entirety (and, if later, on the day on
which the aggregate Outstanding Amount is reduced to zero).

SECTION 2.08. Optional Termination or Reduction of Commitments. During the
Revolving Credit Period, the Company may, upon at least three Domestic Business
Days’ notice to the Administrative Agent, (i) terminate the Commitments at any
time, if no Loans or Letters of Credit are outstanding at such time or
(ii) ratably reduce from time to time, by an aggregate amount of $25,000,000 or
a larger multiple of $1,000,000, the aggregate amount of the Commitments;
provided that no such reduction shall be permitted if it would cause the Total
Outstanding Amount to exceed the aggregate amount of the Commitments. The
Administrative Agent shall give prompt notice to the Lenders of any such
termination or reduction of the Commitments.

SECTION 2.09. Method of Electing Interest Rates. (a) The Loans included in each
Borrowing shall bear interest initially at the type of rate specified by a
Borrower in the applicable Notice of Borrowing. Thereafter, a Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Group of Loans (subject in each case to the provisions of Article 8) as follows:

(i) if such Loans are Base Rate Loans, the relevant Borrower may elect to
convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

(ii) if such Loans are Euro-Dollar Loans, the relevant Borrower may elect to
convert such Loans to Base Rate Loans or elect to continue such Loans as
Euro-Dollar Loans for an additional Interest Period, subject to Section 2.13 in
the case of any such conversion or continuation effective on any day other than
the last day of the then current Interest Period applicable to such Loans.

 

34



--------------------------------------------------------------------------------

Each such election shall be made by delivering a written notice signed by a
Responsible Officer of the relevant Borrower (a “Notice of Interest Rate
Election”) to the Administrative Agent not later than 10:00 A.M. (New York City
time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each $25,000,000 or any larger multiple of $1,000,000.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Upon receipt of a Notice of Interest Rate Election from a Borrower pursuant
to subsection (a) above, the Administrative Agent shall promptly notify each
Lender of the contents thereof and such notice shall not thereafter be revocable
by such Borrower. If the relevant Borrower fails to deliver a timely Notice of
Interest Rate Election to the Administrative Agent for any Group of Euro-Dollar
Loans, such Loans shall be converted into Base Rate Loans on the last day of the
then current Interest Period applicable thereto.

SECTION 2.10. Mandatory Termination of Commitments. The Commitments shall
terminate on the Termination Date and any Loans then outstanding (together with
accrued interest thereon) shall be due and payable on such date.

SECTION 2.11. Optional Prepayments. (a) Subject in the case of any Euro-Dollar
Borrowing to Section 2.13, any Borrower may, upon at least one Domestic Business
Day’s written notice to the Administrative Agent, prepay any Group of Base Rate
Loans or upon at least three Euro-Dollar Business Days’ written notice to the
Administrative Agent, prepay any Group of Euro-Dollar Loans, in each case in
whole at any time, or from time to time in part in amounts aggregating
$5,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment
and any payments in respect of funding losses required by Section 2.13. Each
such optional prepayment shall be applied to prepay ratably the Loans of the
several Lenders included in such Group.

 

35



--------------------------------------------------------------------------------

(b) Upon receipt of a written notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share of such prepayment and such notice shall not
thereafter be revocable by the relevant Borrower.

SECTION 2.12. General Provisions as to Payments. (a) The Borrowers shall make
each payment of principal of, and interest on, the Loans, of Letter of Credit
Liabilities and of fees hereunder not later than 1:00 P.M. (New York City time)
on the date when due, in federal or other funds immediately available in New
York City and without setoff, recoupment or counterclaim, to the Administrative
Agent at its address referred to in Section 11.01. The Administrative Agent will
promptly distribute to each Lender its ratable share of each such payment
received by the Administrative Agent for the account of the Lenders. Whenever
any payment of principal of, or interest on, the Base Rate Loans or of fees
shall be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day. Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.

(b) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due from such Borrower to the Lenders
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that such Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

(c) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.12(b), 2.18(c) or 2.18(f), then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof, apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender for the benefit of the Administrative Agent or any Issuing Lender to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid.

 

36



--------------------------------------------------------------------------------

(d) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest or fees on
any of its Loans or participations in Letter of Credit Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in Letter of Credit Disbursements and accrued
interest and/or fees thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in the Letter of
Credit Disbursements of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in Letter of Credit Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Letter of Credit Disbursements to any assignee
or participant, other than to a Borrower or any Subsidiary or affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

SECTION 2.13. Funding Losses. If a Borrower makes any payment of principal with
respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted (pursuant
to Article 2, 6 or 8 or otherwise) on any day other than the last day of an
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.06(c), or if a Borrower fails to borrow, prepay,
convert or continue any Euro-Dollar Loans after notice has been given to any
Lender in accordance with Section 2.03(a), 2.09(c) or 2.11(b), the relevant
Borrower shall reimburse each Lender within 15 days after demand for any
resulting loss or expense incurred by it (or by an existing or prospective
Participant in the related Loan), including (without limitation) any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or conversion or
failure to borrow, prepay, convert or continue; provided that such Lender shall
have delivered to the Company a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.

SECTION 2.14. Computation of Interest and Fees. Interest based on the Prime Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and fees under this Article 2
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed (including the first day but excluding the last day).

 

37



--------------------------------------------------------------------------------

SECTION 2.15. Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder or under
any of the Notes in dollars into another currency, the parties hereto agree, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase dollars with such other currency at the
Administrative Agent’s New York office on the Domestic Business Day preceding
that on which final judgment is given. The Obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder or
under any Note shall, notwithstanding any judgment in a currency other than
dollars, be discharged only to the extent that on the Domestic Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase dollars with such other currency; if the amount of dollars
so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in dollars, each Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of dollars so purchased exceeds (a) the sum originally due to any Lender or the
Administrative Agent, as the case may be, and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 11.04, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the appropriate Borrower.

SECTION 2.16. Foreign Subsidiary Borrowers. (a) If the cost to any Lender of
making or maintaining any Loan to or of issuing or maintaining any Letter of
Credit for the account of an Eligible Subsidiary is increased, or the amount of
any sum received or receivable by any Lender (or its Applicable Lending Office)
is reduced by an amount deemed by such Lender to be material, by reason of the
fact that such Eligible Subsidiary is organized in, or conducts business in, a
jurisdiction outside the United States (a “Foreign Subsidiary Borrower”), the
Company shall indemnify such Lender for such increased cost or reduction within
15 days after demand by such Lender (with a copy to the Administrative Agent);
provided, however, this Section 2.16(a) shall not apply with respect to Taxes. A
certificate of such Lender claiming compensation under this subsection 2.16(a)
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive in the absence of manifest error.

(b) Each Lender will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge that will entitle such Lender to additional
interest or payments pursuant to subsection 2.16(a) and will designate a
different Applicable Lending Office, if, in the judgment of such Lender, such
designation will avoid the need for, or reduce the amount of, such compensation
and will not be otherwise disadvantageous to such Lender.

(c) Each Lender may, at its option, make any Loan available to any Foreign
Subsidiary Borrower by causing any foreign or domestic branch or affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of such Foreign Subsidiary Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

38



--------------------------------------------------------------------------------

SECTION 2.17. Regulation D Compensation. Each Lender may require a Borrower to
pay, contemporaneously with each payment of interest by such Borrower on the
Euro-Dollar Loans of such Borrower, additional interest on the related
Euro-Dollar Loan of such Lender at a rate per annum determined by such Lender up
to but not exceeding the excess of (i) (A) the applicable Euro-Dollar Rate
divided by (B) one minus the Euro-Dollar Reserve Percentage over (ii) the
applicable Euro-Dollar Rate. Any Lender wishing to require payment of such
additional interest (x) shall so notify the relevant Borrower and the
Administrative Agent, in which case such additional interest on the Euro-Dollar
Loans of such Lender shall be payable to such Lender at the place indicated in
such notice with respect to each Interest Period commencing at least three
Euro-Dollar Business Days after the giving of such notice and (y) shall notify
the relevant Borrower at least five Euro-Dollar Business Days prior to each date
on which interest is payable on the Euro-Dollar Loans of the amount then due it
under this Section 2.17.

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Federal Reserve
Board (or any successor) for determining the maximum reserve requirement for a
member bank of the Federal Reserve System in New York City with deposits
exceeding five billion dollars in respect of “Eurocurrency liabilities” (or in
respect of any other category of liabilities which includes deposits by
reference to which the interest rate on Euro-Dollar Loans is determined or any
category of extensions of credit or other assets which includes loans by a
non-United States office of any Lender to United States residents).

SECTION 2.18. Letters of Credit.

(a) Commitment to Issue Letters of Credit. Subject to the terms and conditions
hereof, and so long as no Stop Issuance Notice is in effect, each Issuing Lender
agrees to issue Letters of Credit from time to time before the Letter of Credit
Termination Date upon the request of any Borrower; provided that immediately
after each Letter of Credit is issued (i) the Total Outstanding Amount shall not
exceed the aggregate amount of the Commitments, (ii) the Letter of Credit
Liabilities outstanding with respect to such Issuing Lender shall not exceed
such Issuing Lender’s Letter of Credit Sublimit, (iii) the aggregate amount of
the Letter of Credit Liabilities shall not exceed the Letter of Credit Sublimit
referred to in clause (a) of the definition thereof and (iv) no Lender’s Credit
Exposure shall exceed its Commitment. Upon the date of issuance by an Issuing
Lender of a Letter of Credit, the Issuing Lender shall be deemed, without
further action by any party hereto, to have sold to each Lender, and each Lender
shall be deemed, without further action by any party hereto, to have purchased
from the Issuing Lender, a participation in such Letter of Credit and the
related Letter of Credit Liabilities in the proportion its respective Commitment
bears to the aggregate Commitments. In the event the Commitments shall have been
extended pursuant to Section 2.01(b) with respect to some but not all Lenders,
and as a result the Termination Date applicable to a Lender falls prior to the
expiry date of a Letter of Credit then outstanding, such Lender’s participation
in such Letter of Credit shall terminate on its Termination Date, and the
participations of the other Lenders therein shall be redetermined pro rata to
their respective Percentages after giving effect to the termination of the
Commitment of such former Lender. If and to the extent necessary to permit
redetermination of the participations in Letters of Credit pursuant to the
preceding sentence within the limits of the Commitments which are not
terminated, the Borrowers shall prepay on such date all or a portion of the
outstanding Loans, and such redetermination and termination of participations in
outstanding Letters of Credit shall be conditioned upon their having done so.

 

39



--------------------------------------------------------------------------------

(b) Method for Issuance; Terms; Extensions.

(i) The Borrower shall give the Issuing Lender notice at least three Domestic
Business Days (or such shorter notice as may be acceptable to the Issuing Lender
in its discretion) prior to the requested issuance of a Letter of Credit (or, in
the case of renewal or extension, prior to the Issuing Lender’s deadline for
notice of nonextension) specifying the date such Letter of Credit is to be
issued, and describing the terms of such Letter of Credit and the nature of the
transactions to be supported thereby (such notice, including any such notice
given in connection with the extension of a Letter of Credit, a “Notice of
Issuance”). Upon receipt of a Notice of Issuance, the Issuing Lender shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender of the contents thereof and of the amount of such
Lender’s participation in such Letter of Credit.

(ii) The obligation of the Issuing Lender to issue each Letter of Credit shall,
in addition to the conditions precedent set forth in Section 3.02, be subject to
the conditions precedent that such Letter of Credit shall be in such form and
contain such terms as shall be reasonably satisfactory to the Issuing Lender and
that the Borrower shall have executed and delivered such other instruments and
agreements relating to such Letter of Credit as the Issuing Lender shall have
reasonably requested. The Borrower shall also pay to the Issuing Lender for its
own account issuance, drawing, amendment and extension charges in the amounts
and at the times as agreed between the Borrower and the Issuing Lender. An
Issuing Lender shall not be under any obligation to issue any Letter of Credit
if: (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any law applicable to such Issuing Lender
shall prohibit, or require that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
that was not applicable on the Effective Date and that such Issuing Lender in
good faith deems material to it; or (ii) the issuance of such Letter of Credit
would violate one or more policies of such Issuing Lender applicable to letters
of credit generally.

(iii) The extension or renewal of any Letter of Credit shall be deemed to be an
issuance of such Letter of Credit, and if any Letter of Credit contains a
provision pursuant to which it is deemed to be extended unless notice of
termination is given by the Issuing Lender, the Issuing Lender shall timely give
such notice of termination unless it has theretofore timely received a Notice of
Issuance and the other conditions to issuance of a Letter of Credit have also
theretofore been met with respect to such extension. No Letter

 

40



--------------------------------------------------------------------------------

of Credit shall have a term of more than twelve months; provided that a Letter
of Credit may contain a provision pursuant to which it is deemed to be extended
on an annual basis unless notice of termination is given by the Issuing Lender;
provided, further that no Letter of Credit shall have a term extending or be so
extendible beyond the Letter of Credit Termination Date.

(c) Payments; Reimbursement Obligations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Lender as to the amount to be paid as a result of such
demand or drawing and the date such payment is to be made by the Issuing Lender
(the “Payment Date”). The Borrower shall be irrevocably and unconditionally
obligated to reimburse the Issuing Lender for any amounts paid by the Issuing
Lender upon any drawing under any Letter of Credit, without presentment, demand,
protest or other formalities of any kind. Such reimbursement shall be due on the
Payment Date; provided that no such payment shall be due from the Borrower any
earlier than the date of receipt by it of notice of its obligation to make such
payment (or, if such notice is received by the Borrower after 11:00 A.M. (New
York City time) on any date, on the next succeeding Domestic Business Day); and
provided, further that if and to the extent any such reimbursement is not made
by the Borrower in accordance with this clause (i) or clause (ii) on the Payment
Date, then (irrespective of when notice thereof is received by the Borrower),
such reimbursement obligation shall bear interest, payable on demand, for each
day from and including the Payment Date to but not including the date such
reimbursement obligation is paid in full at a rate per annum equal to the rate
applicable to Base Rate Loans for such day.

(ii) All such amounts paid by the Issuing Lender and remaining unpaid by the
Borrower (a “Reimbursement Obligation”) shall, if and to the extent that the
amount of such Reimbursement Obligation would be permitted as a Borrowing
pursuant to Section 2.01, and unless the Borrower otherwise instructs the
Administrative Agent not later than 10:00 A.M. (New York City time) on the date
payment of such Reimbursement Obligation is due, convert automatically to Base
Rate Loans on such date. The Administrative Agent shall, on behalf of the
applicable Borrower (which hereby irrevocably directs the Administrative Agent
so to act on its behalf), give notice no later than 10:00 A.M. (New York City
time) on such date requesting each Lender to make, and each Lender hereby agrees
to make, a Base Rate Loan, in an amount equal to such Lender’s Percentage of the
Reimbursement Obligation with respect to which such notice relates. Each Lender
shall make such Loan available to the Administrative Agent at its address
specified in or pursuant to Section 2.12 in immediately available funds, not
later than 3:00 P.M. (New York City time), on the date specified in such notice.
The Administrative Agent shall pay the proceeds of such Loans to the Issuing
Lender, which shall immediately apply such proceeds to repay the Reimbursement
Obligation.

 

41



--------------------------------------------------------------------------------

(iii) To the extent the Reimbursement Obligation is not refunded by a Lender
pursuant to clause (ii) above, such Lender will pay to the Administrative Agent,
for the account of the Issuing Lender, immediately upon the Issuing Lender’s
demand at any time during the period commencing after such Reimbursement
Obligation arises until reimbursement therefor in full by the Borrower, an
amount equal to such Lender’s Percentage of such Reimbursement Obligation,
together with interest on such amount for each day from the date of the Issuing
Lender’s demand for such payment (or, if such demand is made after 1:00 P.M.
(New York City time) on such date, from the next succeeding Domestic Business
Day) to the date of payment by such Lender of such amount at a rate of interest
per annum equal to the Federal Funds Rate for the first three Domestic Business
Days after the date of such demand and thereafter at a rate per annum equal to
the Base Rate for each additional day. The Issuing Lender will pay to each
Lender ratably all amounts received from the Borrower for application in payment
of its Reimbursement Obligations in respect of any Letter of Credit, but only to
the extent such Lender has made payment to the Issuing Lender in respect of such
Letter of Credit pursuant hereto; provided that in the event such payment
received by the Issuing Lender is required to be returned, such Lender will
return to the Issuing Lender any portion thereof previously distributed to it by
the Issuing Lender.

(d) Obligations Absolute. The obligations of the Borrower and each Lender under
subsection (c) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto;

(iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iv) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Lender (including the
Issuing Lender) or any other Person, whether in connection with this Agreement
or the Letter of Credit or any document related hereto or thereto or any
unrelated transaction;

(v) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

 

42



--------------------------------------------------------------------------------

(vi) payment under a Letter of Credit against presentation to the Issuing Lender
of documents that do not comply with the terms of such Letter of Credit;
provided that this clause (vi) shall not limit the rights of the Borrower under
Section 2.18(e)(ii); or

(vii) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (vii), constitute a legal or equitable discharge of or defense
to the Borrower’s or the Lender’s obligations hereunder.

(e) Indemnification; Expenses.

(i) Each Borrower hereby indemnifies and holds harmless each Lender (including
each Issuing Lender) and the Administrative Agent from and against any and all
Liabilities, costs or expenses which it may reasonably incur in connection with
a Letter of Credit issued, renewed or extended pursuant to this Section 2.18,
including those incurred in connection with proceedings brought or threatened by
the Company or any of its affiliates, equity holders or creditors; provided that
the Borrower shall not be required to indemnify any Lender or the Administrative
Agent for any Liabilities, costs or expenses to the extent found by a final,
non-appealable judgment of a court of competent jurisdiction to have been caused
by (A) the gross negligence or willful misconduct of such Person or (B) a
material breach by such Person of the express provisions of this Agreement.

(ii) None of the Lenders (including an Issuing Lender) nor the Administrative
Agent nor any of their officers or directors or employees or agents shall be
liable or responsible, by reason of or in connection with the execution and
delivery or transfer of or payment or failure to pay under any Letter of Credit,
including without limitation any of the circumstances enumerated in subsection
(d) above; provided that, notwithstanding Section 2.18(d), the Borrower shall
have a claim for direct (but not consequential) damage suffered by it, to the
extent finally determined by a court of competent jurisdiction to have been
caused by (x) subject to the following sentence, the Issuing Lender’s gross
negligence or willful misconduct in determining whether documents presented
under any Letter of Credit complied with the terms of such Letter of Credit or
(y) the Issuing Lender’s failure to pay under any Letter of Credit after the
presentation to it of documents strictly complying with the terms and conditions
of the Letter of Credit. The parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(iii) Nothing in this subsection (e) is intended to limit the obligations of the
Borrower under any other provision of this Agreement. To the extent the Borrower
does not indemnify an Issuing Lender as required by this subsection, the Lenders
agree to do so ratably in accordance with their Commitments.

 

43



--------------------------------------------------------------------------------

(f) Existing Letters of Credit; Designation of Additional Letters of Credit.

(i) On the Effective Date, without further action by any party hereto (A) each
Existing Letter of Credit shall be deemed to be a Letter of Credit issued
hereunder on such date and (B) each issuer of an Existing Letter of Credit shall
be deemed to have granted to each Lender, and each Lender shall be deemed to
have acquired from each issuer of an Existing Letter of Credit, a participation
in each Existing Letter of Credit in accordance with Section 2.18(a).

(ii) From time to time after the Effective Date, any Borrower may designate any
letter of credit theretofore issued by a Lender for the account of such Borrower
as a Letter of Credit hereunder by three Domestic Business Days’ notice to such
Lender and the Administrative Agent; provided that any such designation shall be
subject to all terms and conditions governing the issuance of a Letter of Credit
hereunder. Upon the effective date of such notice, if the applicable conditions
to issuance of such a Letter of Credit would be satisfied on such date, such
outstanding letter of credit shall be deemed to be a Letter of Credit issued
hereunder on such date, and the issuer thereof shall be deemed to have granted
to each Lender, and each Lender shall be deemed to have acquired from such
issuer, a participation therein in accordance with Section 2.18(a). Each Lender
which is the issuer of any such letter of credit shall be entitled to the
benefits of, and shall be bound by the provisions applicable to, an Issuing
Lender with respect to any letter of credit so designated as a Letter of Credit.

(g) Letters of Credit Issued for the Account of Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the
applicable Issuing Lender (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Company (i) shall reimburse, indemnify and compensate the applicable Issuing
Lender hereunder for such Letter of Credit (including to reimburse any and all
drawings thereunder) as if such Letter of Credit had been issued solely for the
account of the Company and (ii) irrevocably waives any and all defenses that
might otherwise be available to it as a guarantor or surety of any or all of the
Obligations of such Subsidiary in respect of such Letter of Credit. The Company
hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.

SECTION 2.19. Stop Issuance Notice. If the Required Lenders determine at any
time that the conditions set forth in Section 3.02 would not be satisfied in
respect of a Borrowing at such time, then the Required Lenders may request that
the Administrative Agent issue a “Stop Issuance Notice”, and the Administrative
Agent shall issue such notice to each Issuing Lender. Such Stop

 

44



--------------------------------------------------------------------------------

Issuance Notice shall be withdrawn upon a determination by the Required Lenders
that the circumstances giving rise thereto no longer exist. No Letter of Credit
shall be issued or extended while a Stop Issuance Notice is in effect. The
Required Lenders may request issuance of a Stop Issuance Notice only if there is
a reasonable basis therefor, and shall consider reasonably and in good faith a
request from the Borrower for withdrawal of the same on the basis that the
conditions in Section 3.02 are satisfied; provided that the Administrative Agent
and the Issuing Lenders may and shall conclusively rely on any Stop Issuance
Notice while it remains in effect.

SECTION 2.20. Optional Increase in Commitments. Following the Effective Date,
the Company may, if it so elects, increase the aggregate amount of the
Commitments, either by designating a financial institution not theretofore a
Lender (an “Additional Lender”) to become a Lender (such designation to be
effective only with the prior written consent of the Administrative Agent and
each Issuing Lender, which consents will not be unreasonably withheld or
delayed), or by agreeing with an existing Lender that such Lender’s Commitment
shall be increased. Upon execution and delivery by the Company and such Lender
or Additional Lender of an instrument in form reasonably satisfactory to the
Administrative Agent, together with such evidence of appropriate corporate
authorization on the part of the Company with respect to the increased
Commitments and such opinions of counsel for the Company with respect to the
increased Commitments as the Administrative Agent may request, such existing
Lender shall have a Commitment as therein set forth or such other financial
institution shall become a Lender with a Commitment as therein set forth and all
the rights and obligations of a Lender with such a Commitment hereunder;
provided:

(i) that the Company shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Lenders;

(ii) the conditions set forth in Sections 3.02(b) and (c) shall be satisfied
both on and as of the date of such notice and on and as of the effective date of
any increase in Commitments pursuant to this Section 2.20;

(iii) that any such increase shall be in an amount which is a multiple of
$10,000,000;

(iv) that immediately after such increase is made, the aggregate amount of
increases in the Commitments pursuant to this Section 2.20, shall not exceed
$500,000,000; and

(v) that the Company may elect to increase the aggregate amount of the
Commitments pursuant to this Section 2.20 no more than twice in any calendar
year.

On the effective date of any increase in the aggregate amount of the Commitments
pursuant to this Section 2.20, (i) each Additional Lender shall pay to the
Administrative Agent an amount equal to its pro rata share of the aggregate
outstanding Loans (and funded participations, if any, in Letters of Credit) and
(ii) any Lender whose Commitment has been increased (an “Increasing Lender”)
shall pay to the Administrative Agent an amount equal to the increase in its pro
rata

 

45



--------------------------------------------------------------------------------

share of the aggregate outstanding Loans (and funded participations as above),
in each case such payments shall be for the account of each other Lender. Upon
receipt of such amount by the Administrative Agent, (A) each other Lender shall
be deemed to have ratably assigned that portion of its outstanding Loans that is
being reduced to the Additional Lenders and the Increasing Lenders in accordance
with such Lender’s new Commitment or the increased portion thereof as
applicable, (B) the Administrative Agent shall promptly distribute to each other
Lender its ratable share of the amounts received by the Administrative Agent
pursuant to this paragraph and (C) the participations of the Lenders in
outstanding Letters of Credit shall be determined in accordance with their
Commitments after giving effect to such increase. For the avoidance of doubt, no
existing Lender shall have any obligation to participate in such increase except
in its absolute and sole discretion.

SECTION 2.21. Defaulting Lenders. (a) If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.07(a);

(ii) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 6 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.04 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender hereunder; third, to cash collateralize Letter of Credit
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize future Letter of Credit Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or Issuing Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction;

 

46



--------------------------------------------------------------------------------

provided that if (x) such payment is a payment of the principal amount of any
Loans or Letter of Credit Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 3.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and Letter of Credit Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letter of Credit Disbursements owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
the Company’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Exposure are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (b) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents thereto; and

(iii) the Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.05);

(b) If any Letter of Credit Liabilities exist at the time such Lender becomes a
Defaulting Lender then:

(i) all or any part of the Letter of Credit Liabilities of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Percentages but only to the extent that (a) the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s Letter of
Credit Liabilities does not exceed the total of all non-Defaulting Lenders’
Commitments and (b) such reallocation does not, as to any non-Defaulting Lender,
cause such non-Defaulting Lender’s Credit Exposure to exceed such non-Defaulting
Lender’s Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Domestic Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Lender only the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Liabilities (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 6.03 for so long as such Letter of Credit
Liabilities remain outstanding;

(iii) to the extent that the Borrower cash collateralizes any portion of such
Defaulting Lender’s Letter of Credit Liabilities pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.07(b) with respect to such Defaulting Lender’s Letter of
Credit Liabilities during the period such Defaulting Lender’s Letter of Credit
Liabilities is cash collateralized;

 

47



--------------------------------------------------------------------------------

(iv) to the extent that the Letter of Credit Liabilities of the non-Defaulting
Lenders are reallocated pursuant to clause (i) above, then the letter of credit
fees payable to the Lenders pursuant to Section 2.07(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Percentages; and

(v) to the extent that all or any portion of such Defaulting Lender’s Letter of
Credit Liabilities is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all letter of credit fees
payable under Section 2.07(b) with respect to such Defaulting Lender’s Letter of
Credit Liabilities shall be payable to the Issuing Lender until all such Letter
of Credit Liabilities are reallocated and/or cash collateralized; and

(vi) so long as such Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Liabilities will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(b)(ii), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.21(b)(i) (and such Defaulting
Lender shall not participate therein);

provided that, subject to Section 11.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(c) If an Issuing Lender has a good faith belief that any Lender has defaulted
in fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Lender to defease any risk to it in respect of such Lender
hereunder.

(d) In the event that the Administrative Agent, the Company and the Issuing
Lenders agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Letter of Credit
Liabilities of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall (i) purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Percentage and (ii) pay to each Lender from which such Loans are so
purchased an amount equal to the amount that the Borrower would owe to each such
Lender in respect of funding losses pursuant to Section 2.13 if the Borrower
repaid such Loans on such date.

 

48



--------------------------------------------------------------------------------

(e) If any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 11.06), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld and (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and funded participations in Letter of
Credit Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Borrower (in the case of all other amounts). Each party hereto agrees
that (i) an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (ii) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender;
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

ARTICLE 3

CONDITIONS

SECTION 3.01. Effectiveness. The Commitments shall become effective only when
all the following conditions have been satisfied:

(a) the Administrative Agent shall have received, from each party listed on the
signature pages hereof, either a counterpart hereof signed by such party or
facsimile or other written confirmation satisfactory to the Administrative Agent
confirming that such party has executed and delivered a counterpart hereof;

(b) the Administrative Agent shall have received an opinion of the Vice
President, Corporate Secretary & Deputy General Counsel of the Company in form
and substance reasonably satisfactory to the Administrative Agent;

(c) the Administrative Agent shall have received all documents it may reasonably
request relating to the existence of the Company, the corporate authority for
and the validity of this Agreement and the Notes of the Company, and any other
matters relevant hereto, all in form and substance reasonably satisfactory to
the Administrative Agent;

 

49



--------------------------------------------------------------------------------

(d) the Administrative Agent shall have received evidence satisfactory to it
that all principal of any loans outstanding under, and all accrued interest and
fees under, the Existing Credit Agreement shall have been paid in full;

(e) the Administrative Agent shall have received payment of any fees for the
accounts of the Agents and the Lenders in the amounts heretofore mutually agreed
in writing to the extent such fees are due and payable on and as of the
Effective Date;

(f) to the extent such documentation and information has been requested by the
Lenders, the Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

(g) the Administrative Agent shall have received a certificate of an officer of
the Company certifying that, as of the Effective Date:

(i) immediately before and after giving effect to the effectiveness of this
Agreement, no Default or Event of Default shall exist; and

(ii) the representations and warranties of the Borrowers contained in this
Agreement are true and correct in all material respects; provided that to the
extent that any representation and warranty specifically refers to a given date
or period, it shall be true and correct in all material respects as of such date
or for such period; provided, however, that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates or for such periods;

provided that the Commitments shall not become effective unless all of the
foregoing conditions are satisfied not later than November 20, 2020. Promptly
after the Effective Date occurs, the Administrative Agent shall notify the
Company and the Lenders thereof, and such notice shall be conclusive and binding
on all parties hereto.

SECTION 3.02. Borrowings and Issuance of Letters of Credit. The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and the obligation
of an Issuing Lender to issue (or renew or extend the term of) any Letter of
Credit, is subject to the satisfaction of the following conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 or receipt by the applicable Issuing Lender of a Notice of Issuance
as required by Section 2.18(b), as the case may be;

(b) the fact that, immediately before and after giving effect to such Borrowing
or issuance or extension, no Default shall exist; and

 

50



--------------------------------------------------------------------------------

(c) the fact that the representations and warranties of the Borrowers contained
in this Agreement (except the representations and warranties set forth in
Section 4.04(b), 4.05 and 4.07 as to any matter which has been disclosed in
writing by the Company to the Lenders or in a publicly available report filed by
the Company with the Securities and Exchange Commission) shall be true and
accurate in all material respects on and as of the date of such Borrowing or
issuance or extension; provided that to the extent that any representation and
warranty specifically refers to a given date or period, it shall be true and
correct in all material respects as of such date or for such period; provided,
however, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates or for such periods.

Each Borrowing and each issuance or extension of a Letter of Credit hereunder
shall be deemed to be a representation and warranty by the relevant Borrower on
the date of such Borrowing or issuance or extension as to the facts specified in
the foregoing clauses 3.02(b) and 3.02(c).

SECTION 3.03. Existing Credit Agreement. (a) On the Effective Date, the
commitments under the Existing Credit Agreement shall terminate, without further
action by any party thereto.

(b) The Lenders which are parties to the Existing Credit Agreement, comprising
the “Required Lenders” as defined therein, hereby waive any requirement of
notice of termination of the commitments pursuant to the Existing Credit
Agreement and of prepayment of loans to the extent necessary to give effect to
the subsections 3.01(d) and 3.03(a), provided that any such prepayment of loans
shall be subject to Section 2.13 of the Existing Credit Agreement as to any
Lender (as defined in the Existing Credit Agreement) that is not also a Lender
hereunder.

SECTION 3.04. First Borrowing by Each Eligible Subsidiary. The obligation of
each Lender to make a Loan, and the obligation of an Issuing Lender to issue a
Letter of Credit, on the occasion of the first Borrowing by or issuance of a
Letter of Credit for the account of each Eligible Subsidiary is subject to the
satisfaction of the following further conditions:

(a) receipt by the Administrative Agent of an opinion of counsel for such
Eligible Subsidiary acceptable to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent;

(b) receipt by the Administrative Agent of all documents which it may reasonably
request relating to the existence of such Eligible Subsidiary, the authority for
and the validity of the Election to Participate of such Eligible Subsidiary,
this Agreement and the Notes of such Eligible Subsidiary, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent;

(c) (i) receipt by each Lender not less than five Euro-Dollar Business Days
prior to the date of such Borrowing or issuance of all documentation and other
information reasonably requested in writing by such Lender in order to allow it
to comply with applicable “know your customer” and anti-money laundering rules
and regulations with respect to such Eligible Subsidiary and (ii) to the extent
such Eligible Subsidiary qualifies as a “legal entity customer”

 

51



--------------------------------------------------------------------------------

under the Beneficial Ownership Regulation, at least three Euro-Dollar Business
Days prior to the date of such Borrowing or issuance, any Lender that has
requested, in a written notice to such Eligible Subsidiary at least 10 days
prior to the date of such Borrowing or issuance, a Beneficial Ownership
Certification in relation to such Eligible Subsidiary shall have received such
Beneficial Ownership Certification; and

(d) if such Eligible Subsidiary is not organized under the laws of the United
States or any political subdivision thereof, such Borrowing or issuance shall
not contravene any law or regulation applicable to any Lender extending such
credit.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants that:

SECTION 4.01. Corporate Existence and Power. The Company (a) is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of New Jersey, and (b) has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except in the case of clause (b) where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Company of this Agreement and its
Notes (a) are within the corporate powers of the Company, (b) have been duly
authorized by all necessary corporate action, (c) require no action by or in
respect of, or filing with, any governmental body, agency or official, (d) do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Company or any of its Subsidiaries or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Principal Subsidiaries or (e) do not contravene, or constitute a default under,
the certificate of incorporation or by-laws of the Company, except in the case
of clauses (c) and (d) where the failure to obtain such consent or any such
violation or default, as applicable, would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Company and each Note of the Company, when and if executed and
delivered in accordance with this Agreement, will constitute a valid and binding
obligation of the Company, in each case enforceable in accordance with its terms
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by general principles of equity.

 

52



--------------------------------------------------------------------------------

SECTION 4.04. Financial Information; No Material Adverse Change. (a) The
consolidated balance sheets of the Company and its Consolidated Subsidiaries as
of August 2, 2020 and the related consolidated statements of earnings, of
shareowners’ equity and of cash flows for the fiscal year then ended, reported
on by PricewaterhouseCoopers LLP and set forth in the Company’s 2020 Form 10-K,
a copy of which has been delivered to each of the Lenders, fairly present, in
conformity with generally accepted accounting principles, the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

(b) Since August 2, 2020, there has not occurred any Material Adverse Effect.

SECTION 4.05. Litigation. Except for the matters disclosed in the Company’s 2020
Form 10-K, there is no action, suit or proceeding pending against, or to the
knowledge of the Company threatened against or affecting, the Company or any of
its Subsidiaries before any court or arbitrator or any governmental body, agency
or official in which there is a reasonable possibility of an adverse decision
which (a) would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, or (b) in any manner draws into question
the validity or enforceability of this Agreement or the Notes.

SECTION 4.06. Compliance with ERISA.

(a) Each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and is
in compliance in all respects with the presently applicable provisions of ERISA
and the Code with respect to each Plan, in each case, unless the failure to
comply with the foregoing would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(b) No member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan, or made any
amendment to any Plan, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA, in each case, unless such
waiver, failure or incurrence would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

SECTION 4.07. Environmental Matters. In the ordinary course of its business, the
Company conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Company and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Substances, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses). On the basis of this review, the
Company has concluded that associated liabilities and costs, including the costs
of compliance with Environmental Laws, are not reasonably likely to have a
Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

SECTION 4.08. Taxes. The Company and its Subsidiaries have filed all United
States federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary;
except to the extent that the failure to file or pay could not reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Company, adequate.

SECTION 4.09. Subsidiaries. Each of the Company’s Principal Subsidiaries (a) is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and (b) has all organizational powers and
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 4.10. Full Disclosure. All written information heretofore furnished by
the Company to any Agent or Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby does not, and all such
information hereafter furnished by the Company to any Agent or Lender will not,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were or will be made, not misleading.

SECTION 4.11. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents (acting in their capacity as such) with Anti-Corruption
Laws and applicable Sanctions (it being understood that, for purposes of the
preceding clause only, the term Anti-Corruption Laws is limited to the U.S.
Foreign Corrupt Practices Act, as amended, and the U.K. Bribery Act 2010), and
the Company, its Subsidiaries and their respective officers and employees and,
to the knowledge of the Company, the Company’s and its Subsidiaries’ respective
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Company, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the proceeds of the
credit facility established hereby, is a Sanctioned Person.    No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

54



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

The Company agrees that, so long as any Lender has any Credit Exposure
hereunder:

SECTION 5.01. Information. The Company will deliver to the Administrative Agent,
which the Administrative Agent will forward to each Lender promptly:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of earnings, of shareowners’ equity and of cash flows of
the Company and its Consolidated Subsidiaries for such fiscal year, reported on
by independent public accountants of nationally recognized standing;

(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, a consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such quarter, the related consolidated statement of earnings for such quarter
and the related consolidated statements of earnings and of cash flows for the
portion of the Company’s fiscal year ended at the end of such quarter;

(c) within five days after a Responsible Officer of the Company obtains
knowledge of any Default, if such Default is then continuing, a certificate of a
Responsible Officer of the Company setting forth the details thereof and the
action which the Company is taking or proposes to take with respect thereto;

(d) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all annual reports to shareholders and proxy statements so
mailed;

(e) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan (other than an event for which the 30-day notice
period is waived), or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in endangered or critical status, is
insolvent or has been terminated, a copy of such notice; (iii)receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Code, a
copy of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, a certificate of a Responsible Officer of
the Company setting forth details as to such occurrence and action, if any,
which the Company or applicable member of the ERISA Group is required or
proposes to take;

(f) within five Business Days after delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Responsible Officer of the
Company setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenant contained in
Section 5.08;

 

55



--------------------------------------------------------------------------------

(g) from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request; and

(h) any change in the information provided in any Beneficial Ownership
Certification delivered to any Lender that would result in a change to the list
of beneficial owners identified in such certification.

Information required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(d) above shall be deemed to have been delivered on the date on which such
information has been posted on the Company’s website on the Internet at the
website address listed on the signature pages hereof, at:

https://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=16732&dateb=&owner=exclude&count=40

or at another website identified by the Company by notice to the Lenders and
accessible by the Lenders without charge; provided that the Company shall
deliver paper copies of the information referred to in Section 5.01(a), 5.01(b)
or 5.01(d) to the Administrative Agent for any Lender which requests such
delivery.

SECTION 5.02. Maintenance of Property; Insurance. (a) The Company will keep, and
will cause each Principal Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted, and except where the failure to do so would not reasonably be expected
to result in a Material Adverse Effect.

(b) The Company will, and will cause each of its Principal Subsidiaries to,
either (i) carry insurance (either in the name of the Company or in such
Principal Subsidiary’s own name) with financially sound and responsible
insurance companies or (ii) maintain self-insurance, on all their respective
properties, against at least such risks as (and subject to no greater risk
retention than) are usually insured against in the same general area by
similarly sized companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon reasonable request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried or the self-insurance so maintained.

SECTION 5.03. Conduct of Business and Maintenance of Existence. The Company will
preserve, renew and keep in full force and effect, and will cause each Principal
Subsidiary to preserve, renew and keep in full force and effect their respective
legal existences and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect; provided, further, that nothing in this Section 5.03 shall
prevent any Principal Subsidiary from merging into, consolidating with, or
transferring all or substantially all of its assets to, the Company or
(x) unless such Principal Subsidiary is a Borrower, another Subsidiary or (y) if
such Principal Subsidiary is a Borrower, another Principal Subsidiary (or Person
which becomes a Principal Subsidiary after giving effect to such transaction).

 

56



--------------------------------------------------------------------------------

SECTION 5.04. Compliance with Laws. The Company will comply, and cause each
Principal Subsidiary to comply, in all material respects, with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws, ERISA and the
Code and the rules and regulations thereunder) except (i) where the necessity of
compliance therewith is contested in good faith by appropriate proceedings or
(ii) where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents
(acting in their capacity as such) with Anti-Corruption Laws and applicable
Sanctions (it being understood that for purposes of the preceding clause only,
the term Anti-Corruption Laws is limited to the requirements of the U.S. Foreign
Corrupt Practices Act, as amended, and the U.K. Bribery Act 2010).

SECTION 5.05. Mergers and Sales of Assets. The Company will not (i) consolidate
or merge with or into any other Person or (ii) sell, lease or otherwise
transfer, directly or indirectly, all or substantially all of its assets to any
other Person; provided that the Company may merge with another Person if (x) the
Company is the corporation surviving such merger and (y) after giving effect to
such merger, no Event of Default shall have occurred and be continuing. No
Eligible Subsidiary will consolidate or merge with or into any other Person
unless the entity surviving such consolidation or merger is (i) the Company,
(ii) such Eligible Subsidiary or (iii) another Eligible Subsidiary.

SECTION 5.06. Negative Pledge. Neither the Company nor any Subsidiary will
create, assume or suffer to exist any Lien on (a) any Principal Property,
(b) the shares of capital stock or Debt of any Principal Subsidiary or (c) any
Domestic Inventory or Domestic Receivables, without securing the Obligations
hereunder equally and ratably with (or, at the Company’s option, prior to) the
other obligations secured by such Lien; provided that this Section 5.06 shall
not apply to the following Liens, and the obligations secured thereby shall be
excluded from any computation under this Section 5.06:

(i) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal amount not exceeding
$150,000,000 (excluding obligations of the Company under capitalized leases);

(ii) any Lien existing on any asset of any Person at the time such Person
becomes a Consolidated Subsidiary and not created in contemplation of such
event;

(iii) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring, constructing or improving
such asset; provided that such Lien attaches to such asset concurrently with or
within 180 days after the acquisition, construction or improvement thereof;

 

57



--------------------------------------------------------------------------------

(iv) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or a Consolidated Subsidiary and
not created in contemplation of such event;

(v) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Consolidated Subsidiary and not created in contemplation of such
acquisition;

(vi) Liens on Domestic Inventory and Domestic Receivables with an aggregate book
value not in excess of $250,000,000;

(vii) any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing provisions of
this Section 5.06; provided that such Debt is not increased and is not secured
by any additional assets;

(viii) Liens which (1) do not secure Debt, (2) do not secure any single
obligation in an amount exceeding $500,000,000 and (3) do not in the aggregate
materially detract from the value of the assets of, or materially impair the use
thereof in the operation of the business of, the Company and its Consolidated
Subsidiaries taken as a whole;

(ix) any Lien in favor of the Company or any Lien created by a Subsidiary in
favor of another Subsidiary; and

(x) any other Lien; provided that the aggregate amount secured by all Liens
excluded pursuant to this clause (x) shall not exceed 10% of Consolidated Net
Assets.

SECTION 5.07. Use of Proceeds.

(a) The proceeds of the Loans made under this Agreement will be used by the
Borrowers for working capital and other general corporate purposes, including
acquisitions and repurchases of shares of capital stock of the Company. None of
such proceeds and none of the Letters of Credit will be used in violation of any
applicable law or regulation (including without limitation Regulation U or X).

(b) The Borrowers will not request any Borrowing or Letter of Credit, and the
Borrowers shall not use, and each Borrower shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, directly or indirectly, the proceeds of any Borrowing or Letter of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party
hereto.    

 

58



--------------------------------------------------------------------------------

SECTION 5.08. Financial Covenant. The Company shall not permit the Consolidated
Interest Coverage Ratio as of any Test Date, determined for the Related Test
Period, to be less than 3.25:1.00.

ARTICLE 6

DEFAULTS

SECTION 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall occur and be continuing:

(a) any Borrower shall (i) fail to pay when due any principal of any Loan or to
reimburse any drawing under any Letter of Credit when required hereunder or
(ii) fail to pay, within 5 days of the date when due, any interest on any Loan
or any fee or other amount payable hereunder;

(b) the Company shall fail to observe or perform any covenant contained in
Section 5.01(c), 5.05, 5.06 or 5.08;

(c) any Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to the Company by the
Administrative Agent at the request of any Lender;

(d) any representation, warranty, certification or statement made by any
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made or deemed made;

(e) the Company or any Principal Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f) an involuntary case or other proceeding shall be commenced against the
Company or any Principal Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Principal Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

 

59



--------------------------------------------------------------------------------

(g) any member of the ERISA Group shall fail to pay when due an amount or
amounts it shall have become liable to pay under Title IV of ERISA, which would
reasonably be expected to result in a Material Adverse Effect; or notice of
intent to terminate a Material Plan shall be filed under Title IV of ERISA by
any member of the ERISA Group, any plan administrator or any combination of the
foregoing other than for, or with respect to, a standard termination under
Section 4041(b) of ERISA that would not have a Material Adverse Effect on the
Company and its Consolidated Subsidiaries considered as a whole; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which would cause one or more members of the ERISA Group to incur a current
payment obligation in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect;

(h) a judgment or order by a court of competent jurisdiction for the payment of
money in excess of $200,000,000 (to the extent not covered by (i) insurance as
to which the insurer has been notified of such judgment or order and has not
denied its obligation or (ii) another applicable indemnity or escrow
arrangement) shall be rendered against the Company or any Principal Subsidiary
and such judgment or order is not satisfied, vacated, discharged, stayed or
bonded for a period of sixty consecutive days;

(i) the Company shall deny or disaffirm in writing its obligations under Article
10 with respect to any Eligible Subsidiary, or Article 10 or any material
provision thereof shall cease to be in full force and effect;

(j) (i) acceleration of the maturity of any Material Debt or (ii) the Company or
any Subsidiary obligated with respect thereto shall fail to pay the principal
amount of any Material Debt within three days of the date when due; or

(k) a Change of Control Triggering Event shall have occurred.

then, and in every such event, the Administrative Agent shall (i) if requested
by Lenders having more than 50% in aggregate amount of the Commitments, by
notice to the Company terminate the Commitments and they shall thereupon
terminate, and (ii) if requested by Lenders holding more than 50% of the
aggregate principal amount of the Loans, by notice to the Company declare the
Loans (together with accrued interest thereon) to be, and the Loans shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower; provided that in the case of any of the Events of Default specified in
clause (e) or (f) above with respect to any Borrower, without any notice to any
Borrower or any other act by the Administrative Agent or the Lenders, the
Commitments shall thereupon terminate and the Loans (together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower.

 

60



--------------------------------------------------------------------------------

SECTION 6.02. Notice of Default. The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

SECTION 6.03. Cash Cover. Each Borrower agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default, it shall, if requested by the Administrative Agent upon the
instruction of Lenders having more than 50% of the Letter of Credit Liabilities
(exclusive of the Letter of Credit Liabilities of any Defaulting Lender), pay to
the Administrative Agent an amount in immediately available funds (which funds
shall be held as collateral pursuant to arrangements satisfactory to the
Administrative Agent) equal to the aggregate amount available for drawing under
all Letters of Credit outstanding at such time; provided that, upon the
occurrence of any Event of Default specified in Section 6.01(e) or 6.01(f) with
respect to any Borrower, each Borrower shall pay such amount forthwith without
any notice or demand or any other act by the Administrative Agent or the
Lenders.

SECTION 6.04. Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Company or the
Required Lenders:

(a) all payments received on account of the Obligations shall, subject to
Section 2.21, be applied by the Administrative Agent as follows:

(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 11.03 and amounts payable to the
Administrative Agent in its capacity as such);

(ii) second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of Letter of Credit Disbursements, interest and Letter of
Credit fees) payable to the Lenders and the Issuing Lenders (including fees and
disbursements and other charges of counsel to the Lenders and the Issuing
Lenders payable under Section 11.03) arising under the Loan Documents, ratably
among them in proportion to the respective amounts described in this clause (ii)
payable to them;

(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed Letter of Credit Disbursements, ratably among the Lenders and the
Issuing Lenders in proportion to the respective amounts described in this
clause (iii) payable to them;

 

61



--------------------------------------------------------------------------------

(iv) fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed Letter of Credit Disbursements
and (B) to cash collateralize that portion of Letter of Credit Exposure
comprising the undrawn amount of Letters of Credit to the extent not otherwise
cash collateralized by the Company, ratably among the Lenders and the Issuing
Lenders in proportion to the respective amounts described in this clause (iv)
payable to them; provided that (x) any such amounts applied pursuant to
subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Lenders to cash collateralize Obligations in
respect of Letters of Credit, (y) subject to Section 2.18 or 2.21, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to this
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Obligations, if any, in the order set forth in this Section 6.04;

(v) fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the Issuing Lenders based upon
the respective aggregate amounts of all such Obligations owing to them in
accordance with the respective amounts thereof then due and payable; and

(vi) finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by law; and

(b) if any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired (without any pending drawings),
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

ARTICLE 7

THE ADMINISTRATIVE AGENT

SECTION 7.01. Authorization and Action.

(a) Each Lender and each Issuing Lender hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent under the Loan
Documents and each Lender and each Issuing Lender authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each Issuing Lender hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.

 

62



--------------------------------------------------------------------------------

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Lender; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Lenders with respect to such action or (ii) is contrary
to this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company, any Subsidiary or any affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Lenders (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or Issuing Lender other than as expressly set
forth herein and in the other Loan Documents, regardless of whether a Default or
an Event of Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” (or any similar term) herein or in any
other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Lender agrees that it will not assert any claim against the Administrative Agent
based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and/or the transactions contemplated hereby;

 

63



--------------------------------------------------------------------------------

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e) None of any Syndication Agent or any Joint Lead Arranger and Joint
Bookrunner shall have obligations or duties whatsoever in such capacity under
this Agreement or any other Loan Document and shall incur no liability hereunder
or thereunder in such capacity, but all such persons shall have the benefit of
the indemnities provided for hereunder.

(f) In case of the pendency of any proceeding with respect to the Company or any
other Borrower under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any Reimbursement
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Disbursements and all
other Obligations of any Borrower that are owing and unpaid under any Loan
Document and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Lenders and the
Administrative Agent (including any claim under Sections 2.06, 2.07, 8.04 and
11.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Lenders, to pay to the

 

64



--------------------------------------------------------------------------------

Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 11.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations of the Company or any other Borrower hereunder or the
rights of any Lender or Issuing Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender or Issuing Lender in any such
proceeding.

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Company or any Subsidiary, or
any of their respective affiliates, shall have any rights as a third party
beneficiary under any such provisions.

SECTION 7.02. Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank, N.A. and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with any Borrower or any Subsidiary or affiliate of any Borrower as if
it were not the Administrative Agent.

SECTION 7.03. Administrative Agent’s Reliance, Limitation of Liability, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (including, for the avoidance of doubt, in connection with the
Administrative Agent’s reliance on any Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page) or for any failure of any Borrower to perform
its obligations hereunder or thereunder.

 

65



--------------------------------------------------------------------------------

(b) The Administrative Agent shall be deemed not to have knowledge of any notice
of any Default or Event of Default unless and until written notice thereof
(stating that it is a “notice of Default” or a “notice of an Event of Default”)
is given to the Administrative Agent by the Company, a Lender or an Issuing
Lender. Further, the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere in any Loan Document, other
than to confirm receipt of items (which on their face purport to be such items)
expressly required to be delivered to the Administrative Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 11.06, (ii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iii) makes no warranty or representation to any Lender
or Issuing Lender and shall not be responsible to any Lender or Issuing Lender
for any statements, warranties or representations made by or on behalf of any
Borrower in connection with this Agreement or any other Loan Document, (iv) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, may presume that such condition
is satisfactory to such Lender or Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Lender
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (v) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 7.04. Posting of Communications. (a) The Company agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Lenders by posting the Communications
on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

 

66



--------------------------------------------------------------------------------

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Lenders and the Company
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Lenders and the Company hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY JOINT LEAD ARRANGER AND JOINT
BOOKRUNNER, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY
LENDER, ANY ISSUING LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Lender by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.

(d) Each Lender and each Issuing Lender agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Lender agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or Issuing Lender’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

67



--------------------------------------------------------------------------------

(e) Each of the Lenders, each of the Issuing Lenders and the Company agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Lender to give any notice or other communication pursuant
to any Loan Document in any other manner specified in such Loan Document.

SECTION 7.05. The Administrative Agent Individually. With respect to its
Commitment, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Lender, as the case may
be. The terms “Issuing Lenders”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Lender or
as one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Company, any Subsidiary or any affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Lenders.

SECTION 7.06. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Lenders and the Company, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Company
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

 

68



--------------------------------------------------------------------------------

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Lenders and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Lender. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 11.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 7.07. Administrative Agent’s Fee. The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

SECTION 7.08. Acknowledgements of Lenders and Issuing Lenders. (a) Each Lender
and each Issuing Lender represents and warrants that (i) the Loan Documents set
forth the terms of a commercial lending facility, (ii) it is engaged in making,
acquiring or holding commercial loans and in providing other facilities set
forth herein as may be applicable to such Lender or Issuing Lender, in each case
in the ordinary course of business, and not for the purpose of purchasing,
acquiring or holding any other type of financial instrument (and each Lender and
each Issuing Lender agrees not to assert a claim in contravention of the
foregoing), (iii) it has, independently and without reliance upon the
Administrative Agent, any Joint Lead Arranger and Joint Bookrunner, any
Syndication Agent or any other Lender or Issuing Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder
and (iv) it is sophisticated with respect to decisions to make, acquire and/or
hold commercial loans and to provide other facilities set forth herein, as may
be applicable to such Lender or such Issuing Lender, and either it, or the
Person exercising discretion in making its decision to make, acquire and/or hold
such commercial loans or to provide such other facilities, is experienced in
making, acquiring or holding such commercial loans or providing such other
facilities. Each Lender and each Issuing Lender also acknowledges that it

 

69



--------------------------------------------------------------------------------

will, independently and without reliance upon the Administrative Agent, any
Joint Lead Arranger and Joint Bookrunner, any Syndication Agent or any other
Lender or Issuing Lender, or any of the Related Parties of any of the foregoing,
and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Company and its affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 7.09. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and Joint Bookrunner and
their respective affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

70



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger and Joint Bookrunner and their
respective affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Borrower, that none of the Administrative
Agent, or any Joint Lead Arranger and Joint Bookrunner, any Syndication Agent or
any of their respective affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

ARTICLE 8

CHANGE IN CIRCUMSTANCES

SECTION 8.01. Alternate Rate of Interest.

(a) Subject to clauses (b), (c), (d), (e), (f) and (g) of this Section 8.01, if
on or prior to the first day of any Interest Period for any Euro-Dollar Loan:

(i) the Administrative Agent determines that adequate and fair means do not
exist for determining the Euro-Dollar Rate for such Interest Period, or

(ii) the Required Lenders advise the Administrative Agent that the Euro-Dollar
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Euro-Dollar Loans (including
because the Euro-Dollar Screen Rate is not available or published on a current
bases) for such Interest Period; provided that no Benchmark Transition Event
shall have occurred at such time,

the Administrative Agent shall forthwith give notice thereof to the Company and
the Lenders, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, (iii) the
obligations of the Lenders to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (iv) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Company notifies the Administrative Agent at least two Domestic Business Days
before the date of any Euro-Dollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.

 

71



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a Benchmark Replacement is determined in accordance with clause (1) or
(2) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Loan Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Loan Document and
(y) if a Benchmark Replacement is determined in accordance with clause (3) of
the definition of “Benchmark Replacement” for such Benchmark Replacement Date,
such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Loan Document in respect of any Benchmark setting at or
after 5:00 p.m. (New York City time) on the fifth (5th) Business Day after the
date notice of such Benchmark Replacement is provided to the Lenders without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Loan Document so long as the Administrative Agent has not received,
by such time, written notice of objection to such Benchmark Replacement from
Lenders comprising the Required Lenders.

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the then-current Benchmark,
then the applicable Benchmark Replacement will replace the then-current
Benchmark for all purposes hereunder or under any Loan Document in respect of
such Benchmark setting and subsequent Benchmark settings, without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document; provided that, this clause (c) shall not be effective
unless the Administrative Agent has delivered to the Lenders and the Company a
Term SOFR Notice. For the avoidance of doubt, the Administrative Agent shall not
be required to deliver a Term SOFR Notice after a Term SOFR Transition Event and
may do so in its sole discretion.

(d) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.

(e) The Administrative Agent will promptly notify the Company and the Lenders of
(i) any occurrence of a Benchmark Transition Event, a Term SOFR Transition Event
or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement

 

72



--------------------------------------------------------------------------------

Conforming Changes, (iv) the removal or reinstatement of any tenor of a
Benchmark pursuant to clause (f) below and (v) the commencement or conclusion of
any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or, if applicable, any Lender (or
group of Lenders) pursuant to this Section 8.01, including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action or any selection, will be conclusive and binding
absent manifest error and may be made in its or their sole discretion and
without consent from any other party to this Agreement or any other Loan
Document, except, in each case, as expressly required pursuant to this
Section 8.01.

(f) Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or Euro-Dollar Rate) and either (A) any tenor for such
Benchmark is not displayed on a screen or other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion or (B) the regulatory supervisor for the administrator
of such Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

(g) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, any Borrower may revoke any request for a Euro-Dollar
Borrowing of, conversion to or continuation of Euro-Dollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, each Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period or at any time that a tenor for the then-current
Benchmark is not an Available Tenor, the component of Base Rate based upon the
then-current Benchmark or such tenor for such Benchmark, as applicable, will not
be used in any determination of Base Rate.

SECTION 8.02. Illegality. (a) If any Change in Law shall make it unlawful or
impossible for any Lender (or its Euro-Dollar Lending Office) to make, maintain
or fund its Euro-Dollar Loans to any Borrower and such Lender shall so notify
the Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Euro-Dollar Loans to such Borrower, or to convert outstanding Loans to such
Borrower into Euro-Dollar Loans, shall be suspended. Before giving any notice to
the Administrative Agent pursuant to this Section, such

 

73



--------------------------------------------------------------------------------

Lender shall designate a different Euro-Dollar Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. If such
notice is given, each Euro-Dollar Loan of such Lender then outstanding to such
Borrower shall be converted to a Base Rate Loan either (i) on the last day of
the then current Interest Period applicable to such Euro-Dollar Loan if such
Lender may lawfully continue to maintain and fund such Loan to such day or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain and fund such Loan to such day.

(b) If by reason of the fact that an Eligible Subsidiary is organized in, or
conducts business in, a jurisdiction outside the United States, it is unlawful,
in the sole determination of any Lender, for such Lender (or its Applicable
Lending Office) to make or maintain Loans to such Eligible Subsidiary and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Company, whereupon
until such Lender notifies the Company and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make or maintain Loans to such Eligible Subsidiary shall be
suspended. If such notice is given, each Loan of such Lender then outstanding to
such Eligible Subsidiary shall either (i) if such Lender, the Company and the
Administrative Agent agree, be made or transferred (as applicable) to the
Company as Borrower (but shall otherwise continue to be part of the same
Borrowing to such Eligible Subsidiary for other purposes of this Agreement) or
(ii) if clause (i) does not apply, shall be prepaid either (x) in the case of a
Euro-Dollar Loan, on the last day of the then current Interest Period applicable
thereto if such Lender may lawfully continue to maintain such Loan to such day
or (y) immediately if clause (x) does not apply.

SECTION 8.03. Increased Cost and Reduced Return. (a) If any Change in Law shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Federal Reserve Board, but excluding with
respect to any Euro-Dollar Loan any such requirement included in an applicable
Euro-Dollar Reserve Percentage), special deposit, insurance assessment or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Applicable Lending Office) or shall
subject any Lender to any taxes (other than (i) any taxes indemnified under
Section 8.04, (ii) taxes excluded in the definition of Taxes (other than those
described in clause (i) of such definition) or (iii) Connection Income Taxes) on
its Loans, loan principal, Letters of Credit, Commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable or
allocated thereto, or impose on any Lender (or its Applicable Lending Office) or
on the London interbank market any other condition (other than the imposition of
any taxes) affecting its Euro-Dollar Loans, its Notes, its participation in the
Letters of Credit or its obligation to make Euro-Dollar Loans or to issue or
participate in Letters of Credit and the result of any of the foregoing is to
increase the cost to such Lender (or its Applicable Lending Office) of making or
maintaining any Euro-Dollar Loan (or, in the case of a Change in Law with
respect to taxes, any Loan) or of issuing, maintaining or participating in any
Letter of Credit, or to reduce the amount of any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Agreement or under its
Notes with respect thereto, by an amount deemed by such Lender to be material,
then, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Company shall pay (or shall cause another Borrower to
pay) to such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction.

 

74



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on capital of such Lender (or its Parent) as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender (or its
Parent) could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy and liquidity) by an
amount deemed by such Lender to be material, then from time to time, within 15
days after demand by such Lender (with a copy to the Administrative Agent), the
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or its Parent) for such reduction.

(c) Each Lender will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section and will designate
a different lending office if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender. A certificate of any Lender
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Lender may use any reasonable
averaging and attribution methods.

SECTION 8.04. Taxes. (a) For the purposes of this Section 8.04, the following
terms have the following meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by any Borrower
or the Company pursuant to this Agreement or under any Note, and all liabilities
with respect thereto, excluding (i) in the case of each Lender and the
Administrative Agent, taxes imposed on its net income, and franchise or similar
taxes (x) imposed on it, by a jurisdiction under the laws of which such Lender
or the Administrative Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Lender, in which
its Applicable Lending Office is located or (y)Other Connection Taxes, (ii) in
the case of each Lender, any United States withholding tax imposed on such
payments, but only up to the rate (if any) at which United States withholding
tax would apply to such payments to such Lender at the time such Lender first
becomes a party to this Agreement or such Lender changes its Applicable Lending
Office and (iii) any United States withholding tax imposed under FATCA.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution, performance, enforcement or delivery of, or otherwise with respect
to, this Agreement or any Note.

(b) Any and all payments by or on account of any obligation of any Borrower or
the Company to or for the account of any Lender or the Administrative Agent
hereunder or under any Note shall be made without deduction for any Taxes or
Other Taxes, except as required by

 

75



--------------------------------------------------------------------------------

applicable law. If any Borrower, the Company or the Administrative Agent shall
be required by law to deduct any Taxes or Other Taxes from any such payments,
(i) the sum payable by the Borrower or the Company shall be increased as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section) such Lender or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower, the Company or the
Administrative Agent, as applicable, shall make such deductions, (iii) the
Borrower, the Company or the Administrative Agent, as applicable, shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) if the withholding agent is the Borrower
or the Company, the Borrower or the Company shall promptly furnish to the
Administrative Agent, at its address referred to in Section 11.01, the original
or a certified copy of a receipt evidencing payment thereof, a copy of the
return reporting payment thereof or other evidence of payment thereof reasonably
satisfactory to the Administrative Agent.

(c) The Company shall timely pay to the relevant taxation authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d) The Company agrees to indemnify each Lender and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by such Lender or the Administrative Agent (as the case
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. Such Lender or the Administrative Agent shall
provide a certificate as to the amount of such payment or liability delivered to
the Company setting forth in reasonable detail the basis and calculation of such
amounts. This indemnification shall be paid within 15 days after such Lender or
the Administrative Agent (as the case may be) makes demand therefor.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender listed on the signature pages hereof and on or prior
to the date on which it becomes a Lender in the case of each other Lender, and
from time to time thereafter if requested in writing by the Company or the
Administrative Agent (but only so long as such Lender remains lawfully able to
do so), shall provide the Company and the Administrative Agent with Internal
Revenue Service form W-8BEN or W-8BEN-E (together with, in the case of a Lender
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, a certificate to the effect that such Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”)), W-8IMY (accompanied by form
W-8ECI, form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate, form W-9,
and/or other certification documents from each beneficial owner, as applicable)
or W-8ECI, as appropriate, or any successor form prescribed by the Internal
Revenue Service. Each Lender that is organized under the laws of a jurisdiction
in the United States, on or prior to the date of its execution and delivery of
this Agreement in the case of each

 

76



--------------------------------------------------------------------------------

Lender listed on the signature pages hereof and on or prior to the date on which
it becomes a Lender in the case of each other Lender, and from time to time
thereafter if requested in writing by the Company or the Administrative Agent
(but only so long as such Lender remains lawfully able to do so), shall provide
the Company and the Administrative Agent with Internal Revenue Service form W-9
certifying that such Lender is exempt from U.S. federal backup withholding.

(f) For any period with respect to which a Lender has failed to provide the
Company or the Administrative Agent with the appropriate form pursuant to
Section 8.04(e) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 8.04(b) or (d) with respect to Taxes imposed by the United States;
provided that if a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, becomes subject to Taxes because of its failure
to deliver a form required hereunder, the Borrowers shall take such steps as
such Lender shall reasonably request to assist such Lender to recover such
Taxes.

(g) If a payment made to a Lender under this Agreement or any Note would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this Section 8.04(g), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement, whether or not included in the definition of FATCA.

(h) If any Borrower or the Company is required to pay additional amounts to or
for the account of any Lender pursuant to this Section, then such Lender will
change the jurisdiction of its Applicable Lending Office if, in the judgment of
such Lender, such change (i) will eliminate or reduce any such additional
payment which may thereafter accrue and (ii) is not otherwise disadvantageous to
such Lender.

(i) Each Lender shall severally indemnify the Administrative Agent for any Taxes
and Other Taxes (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Taxes and Other Taxes and without
limiting the obligation, if any, of the Borrowers to do so) or any taxes
excluded from the definition of “Taxes”, in each case attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
this Agreement, and any reasonable expenses arising therefrom or with respect
thereto. This indemnification shall be made within 15 days from the date the
Administrative Agent makes demand therefor.

 

77



--------------------------------------------------------------------------------

(j) If any party determines, in its sole reasonable discretion exercised in good
faith, that it has received a refund of any taxes as to which it has been
indemnified pursuant to this Section 8.04 (including by the payment of
additional amounts pursuant to this Section 8.04), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the taxes giving rise
to such refund), net of all out-of-pocket expenses (including taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant taxing authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 8.04(j) (plus any penalties,
interest or other charges imposed by the relevant taxing authority) in the event
that such indemnified party is required to repay such refund to such taxing
authority. Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to the indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnity payments with respect to such Tax had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the indemnifying party or any other Person.

(k) Each party’s obligations under this Section 8.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement.

SECTION 8.05. Base Rate Loans Substituted for Affected Euro-Dollar Rate. If
(i) the obligation of any Lender to make, or convert outstanding Loans to,
Euro-Dollar Loans to any Borrower has been suspended pursuant to Section 8.02 or
(ii) any Lender has demanded compensation under Section 8.03 or 8.04 with
respect to its Euro-Dollar Loans and the relevant Borrower shall, by at least
five Euro-Dollar Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Company
that the circumstances giving rise to such suspension or demand for compensation
no longer exist, all Loans to such Borrower which would otherwise be made by
such Lender as (or continued as or converted into) Euro-Dollar Loans shall
instead be Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Lenders). If
such Lender notifies the Company that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.

 

78



--------------------------------------------------------------------------------

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

SECTION 9.01. Organizational Existence and Power. It is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is a Wholly-Owned Principal Subsidiary.

SECTION 9.02. Organizational and Governmental Authorization; No Contravention.
The execution and delivery by it of its Election to Participate and its Notes,
and the performance by it of this Agreement and its Notes, are within its
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene, or constitute a default under,
any provision of applicable law or regulation or of its organizational documents
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Company or such Eligible Subsidiary or result in the creation
or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

SECTION 9.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of such Eligible Subsidiary and its Notes, when and if executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of such Eligible Subsidiary, in each case enforceable in accordance
with its terms except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity.

SECTION 9.04. Taxes. Except as disclosed in such Election to Participate, there
is no income, stamp or other tax of any country, or any taxing authority thereof
or therein, imposed by or in the nature of withholding or otherwise, which is
imposed on any payment to be made by such Eligible Subsidiary pursuant hereto or
on its Notes, or is imposed on or by virtue of the execution, delivery or
enforcement of its Election to Participate or of its Notes.

ARTICLE 10

GUARANTY

SECTION 10.01. The Guaranty. The Company hereby unconditionally, absolutely and
irrevocably guarantees the full and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of the principal of and interest on
each Loan made to and each Reimbursement Obligation incurred by each Eligible
Subsidiary pursuant to this Agreement, and the full and punctual payment of all
other amounts payable by each Eligible Subsidiary under this Agreement. Upon
failure by any Eligible Subsidiary to pay punctually any such amount, the
Company shall forthwith on demand pay the amount not so paid at the place and in
the manner specified in this Agreement.

 

79



--------------------------------------------------------------------------------

SECTION 10.02. Guaranty Unconditional. The obligations of the Company hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Eligible Subsidiary under this Agreement or any Note,
by operation of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
Note;

(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Eligible Subsidiary under this
Agreement or any Note;

(d) any change in the corporate existence, structure or ownership of any
Eligible Subsidiary, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Eligible Subsidiary or its assets or any
resulting release or discharge of any obligation of any Eligible Subsidiary
contained in this Agreement or any Note;

(e) the existence of any claim, set-off or other rights which the Company may
have at any time against any Eligible Subsidiary, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(f) any invalidity or unenforceability relating to or against any Eligible
Subsidiary for any reason of this Agreement or any Note, or any provision of
applicable law or regulation purporting to prohibit the payment by any Eligible
Subsidiary of the principal of or interest on any Note or any other amount
payable by it under this Agreement; or

(g) any other act or omission to act or delay of any kind by any Eligible
Subsidiary, the Administrative Agent, any Lender or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Company’s obligations hereunder.

SECTION 10.03. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Company’s obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and the principal of and
interest on the Loans, the Reimbursement Obligations and all other amounts
payable by the Company and each Eligible Subsidiary under this Agreement shall
have been paid in full. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by any Eligible Subsidiary
under this Agreement is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of any Eligible Subsidiary or
otherwise, the Company’s obligations hereunder with respect to such payment
shall be reinstated at such time as though such payment had been due but not
made at such time.

 

80



--------------------------------------------------------------------------------

SECTION 10.04. Waiver by the Company. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Eligible Subsidiary or any other Person.

SECTION 10.05. Subrogation. Upon making any payment with respect to any Eligible
Subsidiary hereunder, the Company shall be subrogated to the rights of the payee
against such Eligible Subsidiary with respect to such payment; provided that the
Company shall not enforce any payment by way of subrogation unless all amounts
of principal of and interest on the Loans to such Eligible Subsidiary and all
other amounts payable by such Eligible Subsidiary under this Agreement have been
paid in full.

SECTION 10.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Eligible Subsidiary under this Agreement or its Notes
is stayed upon insolvency, bankruptcy or reorganization of such Eligible
Subsidiary, all such amounts otherwise subject to acceleration under the terms
of this Agreement shall nonetheless be payable by the Company hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

ARTICLE 11

MISCELLANEOUS

SECTION 11.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing) and shall be given to such party: in the case
of the Company or the Administrative Agent, at its address, facsimile number or
telex number set forth on the signature pages hereof (or, in the case of an
Eligible Subsidiary, in its Election to Participate), in the case of any Lender,
at its address, facsimile number or telex number set forth in its Administrative
Questionnaire or in the case of any party, at such other address, facsimile
number or telex number as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Company. Each such notice, request or
other communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified in this Section and the appropriate
answerback is received, (ii) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section 11.01; provided that notices to the
Administrative Agent under Article 2 or Article 8 shall not be effective until
received.

SECTION 11.02. No Waivers. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

81



--------------------------------------------------------------------------------

SECTION 11.03. Expenses; Limitation of Liability; Indemnification. (a) The
Company shall pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent, including reasonable fees and disbursements of special
counsel for the Administrative Agent, in connection with the preparation and
administration of this Agreement, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder and (ii) if an
Event of Default occurs, all out-of-pocket expenses incurred by the
Administrative Agent and each Lender, including (without duplication) the fees
and disbursements of outside counsel and the allocated cost of inside counsel,
in connection with such Event of Default and collection, bankruptcy, insolvency
and other enforcement proceedings resulting therefrom.

(b) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any Liabilities against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that, nothing in this
Section 11.03(b) shall relieve the Company and each other Borrower of (i) any
obligation it may have to indemnify an Indemnitee, as provided in
Section 11.03(c), against any special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party or (ii) any other
obligation of the Company or any other Borrower that is expressly provided for
pursuant to the terms of this Agreement.

(c) The Company agrees to (i) indemnify each Agent, Joint Lead Arranger and
Joint Bookrunner, and Lender, their respective affiliates and the respective
directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
Liabilities and related expenses of any kind which may be incurred by such
Indemnitee in connection with any claim, litigation, arbitration or
investigative, administrative or judicial or regulatory action or proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
threatened relating to or arising out of this Agreement, the actual or proposed
use of proceeds of Loans or Letters of Credit hereunder, including proceedings
brought or threatened by the Company or any of its affiliates, equity holders or
creditors and (ii) reimburse each Indemnitee within 30 days after receipt of a
reasonably detailed written invoice therefor (together with, if reasonably
requested, documentation supporting such reimbursement request) for any
reasonable and documented out-of-pocket expenses (including legal expenses of
one firm of counsel for all such Indemnitees, taken as a whole, and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict informs you
of such conflict and thereafter retains its own counsel, of another firm of
counsel for such affected Indemnitees)) incurred in connection with
investigating or defending any of the foregoing, regardless of whether in
connection with any pending or threatened proceeding to which any Indemnitees is
a party; provided that no Indemnitee shall have the right to be indemnified
hereunder for (A) (1) such Indemnitee’s own gross negligence or willful
misconduct or (2) a material breach by such Indemnitee of the express provisions
of this Agreement, in each case, as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (B) any taxes other than taxes
that solely represent losses, claims, damages, etc. arising from any non-tax
claim.

 

82



--------------------------------------------------------------------------------

(d) Each Lender severally agrees to pay any amount required to be paid by the
Company under paragraphs (a), (b) or (c) of this Section 11.03 to the
Administrative Agent, each Issuing Lender and each Related Party of any of the
foregoing Persons (each, an “Agent-Related Person”) (to the extent not
reimbursed by the Company and without limiting the obligation of the Company to
do so), ratably according to their respective Commitment in effect on the date
on which such payment is sought under this Section (or, if such payment is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Commitment
immediately prior to such date), from and against any and all Liabilities and
related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent-Related Person
in any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent-Related Person under or in connection with any of
the foregoing; provided that the unreimbursed expense or liability or related
expense, as the case may be, was incurred by or asserted against such
Agent-Related Person in its capacity as such; provided further that no Lender
shall be liable for the payment of any portion of such Liabilities, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent-Related
Person’s gross negligence or willful misconduct. The agreements in this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

(e) The Company shall not be liable for any settlement without its prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed),
but, if settled with the Company’s prior written consent or if there is a final
non-appealable judgment by a court of competent jurisdiction, the Company will
indemnify and hold harmless each Indemnitee for Liabilities by reason of such
settlement or judgment in accordance with and to the extent such indemnification
could have been or is sought pursuant to this Section 11.03.

(f) Notwithstanding anything in this Section 11.03 to the contrary, each
Indemnitee shall be obligated to refund or return any and all amounts paid by
you under the paragraph above to such indemnified person for any Liabilities or
expenses to the extent such indemnified person is found in a final,
non-appealable judgment by a court of competent jurisdiction to not be entitled
to payment of such amounts in accordance with the terms hereof.

SECTION 11.04. Sharing of Set-offs. (a) Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to the Loans and Reimbursement Obligations of any Borrower held by it which is
greater than the proportion received by any other Lender in respect of the
aggregate amount of principal and interest due with respect to the Loans and
Reimbursement Obligations of such Borrower held by such other Lender, the Lender
receiving

 

83



--------------------------------------------------------------------------------

such proportionately greater payment shall purchase such participations in the
Loans and Reimbursement Obligations of such Borrower held by the other Lenders,
and such other adjustments shall be made, as may be required so that all such
payments of principal and interest due with respect to the Loans and
Reimbursement Obligations of such Borrower held by the Lenders shall be shared
by the Lenders pro rata; provided that nothing in this Section 11.04(a) shall
impair the right of any Lender to exercise any right of set-off or counterclaim
it may have and to apply the amount subject to such exercise to the payment of
indebtedness of a Borrower other than its indebtedness hereunder.

(b) Each Borrower agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Loan to such Borrower,
whether or not acquired pursuant to the foregoing arrangements, may exercise
rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Borrower in the amount of such participation.

SECTION 11.05. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Company and the Required Lenders (and, if the
rights or duties of any Issuing Lender or Agent are affected thereby, by it);
provided that no such amendment or waiver shall:

(a) unless signed by each affected Lender, (i) increase the Commitment of any
Lender or subject any Lender to any additional obligation, (ii) reduce the
principal of or rate of interest on any Loan or Reimbursement Obligation or any
fees hereunder or (iii) postpone the date fixed for any payment of principal of
or interest on any Loan or Reimbursement Obligation or any fees hereunder or for
the termination of any Commitment or (except as expressly provided in
Section 2.18) the expiry date of any Letter of Credit or (iv) release the
Company from its obligations under Article 10; provided, further that, no such
amendment or waiver shall (i) unless signed by all the Lenders, change Sections
2.08, 2.12(b) or 2.12(d) in a manner that would alter the ratable reduction of
Commitments or the pro rata sharing of payments required thereby or change the
payment waterfall provisions of Sections 2.21(a)(ii) or 6.04 and (ii), unless
signed by all the Lenders (other than any Defaulting Lender unless such
Defaulting Lender is disproportionately adversely affected by such change)
change the percentage of the Credit Exposures which shall be required for the
Lenders or any of them to take any action under this Section 11.05 or any other
provision of this Agreement; and provided, further that no such amendment,
waiver or modification shall, unless signed by an Eligible Subsidiary,
(w) subject such Eligible Subsidiary to any additional obligation, (x) increase
the principal of or rate of interest on any outstanding Loan of such Eligible
Subsidiary or (y) accelerate the stated maturity of any outstanding Loan of such
Eligible Subsidiary; or

(b) unless signed by a Designated Lender or its Designating Lender, (i) subject
such Designated Lender to any additional obligation, (ii) affect its rights
hereunder (unless the rights of all the Lenders hereunder are similarly
affected) or (iii) change this clause 11.05(b);

 

84



--------------------------------------------------------------------------------

provided that (i) no amendment, waiver or consent shall, unless in writing and
signed by the applicable Issuing Lender in addition to the Company and the
Lenders required above, affect the rights or duties of the applicable Issuing
Lender under this Agreement or any document relating to any Letter of Credit
issued or to be issued by it and (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Company and the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender, (ii) any date fixed by
this Agreement or any other Loan Document for the payment (excluding mandatory
prepayments) of principal or interest due to a Defaulting Lender may not be
postponed without (A) the consent of such Defaulting Lender and (B) in
connection with the extension of payments of principal or interest which impact
all Lenders, the consent of all other Lenders entitled to vote, (iii) the
principal of, and the rate of interest specified herein on, any Loan or
unreimbursed Reimbursement Obligation due to a Defaulting Lender may not be
reduced without (A) the consent of such Defaulting Lender and (B) in connection
with a reduction of the rate of interest specified herein on any Loan or
unreimbursed Reimbursement Obligation which impacts all Lenders, the consent of
all other Lenders entitled to vote or (iv) this last sentence of Section 11.05
shall not be amended without the consent of any Lender that is a Defaulting
Lender at the time of such amendment.

Notwithstanding anything to the contrary herein, if the Administrative Agent and
the Company have jointly identified any ambiguity, mistake, defect,
inconsistency, obvious error, omission or any other error or omission of a
technical nature, in each case, in any provision of any Loan Document, the
Company and the Administrative Agent shall be permitted to effect amendments to
this Agreement or any other Loan Document, as applicable, solely to address such
matter and such amendment shall become effective without the consent of any
other party to this Agreement so long as, in each case, the Lenders shall have
received at least ten (10) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within ten (10) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.

SECTION 11.06. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no Borrower may assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders.

(b) Any Lender may, without the consent of the Company, the Administrative Agent
or any other Person, at any time grant to one or more Lenders or other
institutions (other than any Borrower or any affiliate of any Borrower) (each a
“Participant”) participating interests in its Commitment or any or all of its
Loans. In the event of any such grant by a Lender of a participating interest to
a Participant, whether or not upon notice to the Borrowers and the
Administrative Agent, such Lender shall remain responsible for the performance
of its obligations hereunder, and the Borrowers and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that

 

85



--------------------------------------------------------------------------------

such Lender shall retain the sole right and responsibility to enforce the
obligations of the Borrowers hereunder including, without limitation, the right
to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such participation agreement may provide that such
Lender will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii), (iii) or (iv) of Section 11.05(a) without the
consent of the Participant. The Borrowers agree that each Participant shall, to
the extent provided in its participation agreement, be entitled to the benefits
of Article 8 with respect to its participating interest. An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b).

(c) Any Lender may at any time assign to one or more banks or other financial
institutions other than a Defaulting Lender, any Borrower or any affiliate of
any Borrower (each a “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than $5,000,000 unless each of the Company and
the Administrative Agent otherwise consents) of all, of its rights and
obligations under this Agreement and its Notes with respect to Loans and Letters
of Credit, and each such Assignee shall assume such rights and obligations,
pursuant to an Assignment and Assumption Agreement in substantially the form of
Exhibit D hereto executed by such Assignee and such transferor Lender, with (and
subject to) the subscribed consent of the Administrative Agent, each Issuing
Lender and (so long as at the time no Event of Default exists) the Company,
which consent will not be unreasonably withheld or delayed; provided that (i) no
such consent of the Company shall be required if such Assignee is an affiliate
of such transferor Lender, a Lender prior to such assignment or an Approved
Fund, (ii) the Company shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 15 Domestic Business Days after having received notice thereof and
(iii) if such Assignee is a Lender prior to such assignment, the assignment may
be in an amount less than $5,000,000. Upon execution and delivery of such
instrument and payment by such an Assignee to such transferor Lender of an
amount equal to the purchase price agreed between such transferor Lender and
such Assignee, such Assignee shall be a Lender party to this Agreement and shall
have all the rights and obligations of a Lender with a Commitment as set forth
in such instrument of assumption, and the transferor Lender shall be released
from its obligations hereunder to a corresponding extent, and no further consent
or action by any party shall be required. Upon the consummation of any
assignment pursuant to this subsection (c), the transferor Lender, the
Administrative Agent and the applicable Borrower shall make appropriate
arrangements so that, if required, new Notes are issued to the relevant Assignee
to evidence its Loans. In connection with any such assignment, the transferor
Lender shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500. If the relevant Assignee is
not incorporated under the laws of the United States or a state thereof, it
shall deliver to the Company and the Administrative Agent certification as to
exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 8.04.

(d) Any Lender may at any time pledge or assign all or any portion of its rights
under this Agreement and its Notes, including to a Federal Reserve Bank or other
central bank having jurisdiction over it. No such pledge or assignment shall
release the transferor Lender from its obligations hereunder.

 

86



--------------------------------------------------------------------------------

(e) No Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Company’s prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.04 requiring
such Lender to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

(f) Each Lender that sells a participation shall, acting solely for this purpose
as a nonfiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations
hereunder (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
hereunder) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and Section 1.163-5 of the proposed United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 11.07. Designated Lenders. (a) Subject to the provisions of this
subsection (a), any Lender may at any time designate an Approved Fund to provide
all or a portion of the Loans to be made by such Lender pursuant to this
Agreement; provided that such designation shall not be effective unless the
Company and the Administrative Agent consent thereto (which consent shall not be
unreasonably withheld or delayed). When a Lender and its Approved Fund shall
have signed an agreement substantially in the form of Exhibit E hereto (a
“Designation Agreement”) and the Company and the Administrative Agent shall have
signed their respective consents thereto, such Approved Fund shall become a
Designated Lender for purposes of this Agreement. The

 

87



--------------------------------------------------------------------------------

Designating Lender shall thereafter have the right to permit such Designated
Lender to provide all or a portion of the Loans to be made by such Designating
Lender pursuant to Section 2.01 and the making of such Loans or portion thereof
shall satisfy the obligation of the Designating Lender to the same extent, and
as if, such Loans or portion thereof were made by the Designating Lender. As to
any Loans or portion thereof made by it, each Designated Lender shall have all
the rights that a Lender making such Loans or portion thereof would have had
under this Agreement and otherwise; provided that (x) its voting rights under
this Agreement shall be exercised solely by its Designating Lender and (y) its
Designating Lender shall remain solely responsible to the other parties hereto
for the performance of such Designated Lender’s obligations under this
Agreement, including its obligations in respect of the Loans or portion thereof
made by it. Each Designating Lender shall act as administrative agent for its
Designated Lender and give and receive notices and other communications on its
behalf. Any payments for the account of any Designated Lender shall be paid to
its Designating Lender as administrative agent for such Designated Lender and
neither the Borrower nor the Administrative Agent shall be responsible for any
Designating Lender’s application of such payments. In addition, any Designated
Lender may, with notice to (but without the prior written consent of) the
Borrower and the Administrative Agent, (i) assign all or portions of its
interest in any Loans to its Designating Lender or to any financial institutions
consented to by the Borrower and the Administrative Agent that provide liquidity
and/or credit facilities to or for the account of such Designated Lender to
support the funding of Loans or portions thereof made by it and (ii) disclose on
a confidential basis any non-public information relating to its Loans or
portions thereof to any rating agency, commercial paper dealer or provider of
any guarantee, surety, credit or liquidity enhancement to such Designated
Lender.

(b) Each party to this Agreement agrees that it will not institute against, or
join any other person in instituting against, any Designated Lender any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Lender is paid in full. The
Designating Lender for each Designated Lender agrees to indemnify, save, and
hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This subsection (b) shall survive the termination of this
Agreement.

SECTION 11.08. Collateral. Each of the Lenders represents to each of the Agents
and the other Lenders that it in good faith is not relying upon any Margin Stock
as collateral in the extension or maintenance of the credit provided for in this
Agreement.

SECTION 11.09. Governing Law; Submission to Jurisdiction. This Agreement and
each Note shall be governed by and construed in accordance with the laws of the
State of New York. Each Borrower hereby irrevocably and unconditionally
(i) submits to the exclusive jurisdiction of any New York State or federal court
located in the City of New York, Borough of Manhattan, over any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (ii) accepts for itself and in respect of its property the
jurisdiction of such courts, (iii) waives any objection to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding has been brought

 

88



--------------------------------------------------------------------------------

in an inconvenient forum and (iv) consents to the service of any process,
summons, notice or document in any such suit, action or proceeding by registered
mail addressed to the Company (on behalf of the applicable Borrower) at its
address specified on signature page hereof. A final judgment in any such suit,
action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing herein will affect the right of any Lender Party to serve legal process
in any other manner permitted by law or affect any Lender Party’s right to bring
any suit, action or proceeding against any Borrower or its property in the
courts of other jurisdictions.

SECTION 11.10. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 11.01), certificate, request,
statement, disclosure or authorization related to this Agreement, any other Loan
Document and/or the transactions contemplated hereby and/or thereby (each an
“Ancillary Document”) that is an Electronic Signature transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Company or
any other Borrower without further verification thereof and without any
obligation to review the appearance or form of any such Electronic Signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Company and each other Borrower
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Company and any other Borrower, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that

 

89



--------------------------------------------------------------------------------

reproduces an image of an actual executed signature page and/or any electronic
images of this Agreement, any other Loan Document and/or any Ancillary Document
shall have the same legal effect, validity and enforceability as any paper
original, (ii) the Administrative Agent and each of the Lenders may, at its
option, create one or more copies of this Agreement, any other Loan Document
and/or any Ancillary Document in the form of an imaged electronic record in any
format, which shall be deemed created in the ordinary course of such Person’s
business, and destroy the original paper document (and all such electronic
records shall be considered an original for all purposes and shall have the same
legal effect, validity and enforceability as a paper record), (iii) waives any
argument, defense or right to contest the legal effect, validity or
enforceability of this Agreement, any other Loan Document and/or any Ancillary
Document based solely on the lack of paper original copies of this Agreement,
such other Loan Document and/or such Ancillary Document, respectively, including
with respect to any signature pages thereto and (iv) waives any claim against
the Administrative Agent, any Joint Lead Arranger and Joint Bookrunner, any
Syndication Agent, any Issuing Lender and any Lender, and any Related Party of
any of the foregoing Persons for any Liabilities arising solely from the
Administrative Agent’s and/or any Lender’s reliance on or use of Electronic
Signatures and/or transmissions by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page,
including any Liabilities arising as a result of the failure of the Company
and/or any other Borrower to use any available security measures in connection
with the execution, delivery or transmission of any Electronic Signature.

SECTION 11.11. WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE AGENTS, THE
ISSUING LENDERS AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 11.12. USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act of 2001 (the “Patriot Act”),
it is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.

SECTION 11.13. No Fiduciary Duty; Obligations Several. Each Borrower agrees that
in connection with all aspects of the Loans and Letters of Credit contemplated
by this Agreement and any communications in connection therewith, the Borrowers
and their respective Subsidiaries, on the one hand, and the Agents, the Lenders
and their respective affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of any Agent, the Lender or their respective affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications. The respective obligations of the Lenders under this
Agreement are several and not joint and no Lender shall be responsible for the
failure of any other Lender to satisfy its obligations hereunder.

 

90



--------------------------------------------------------------------------------

SECTION 11.14. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down And
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down And Conversion Powers of the applicable Resolution
Authority.

SECTION 11.15 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding

 

91



--------------------------------------------------------------------------------

under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

SECTION 11.16 Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its affiliates and
its and its affiliates’ respective directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and the disclosing party shall be responsible for its affiliates’
compliance with this Section 11.16), (b) to the extent requested by any
Governmental Authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal, judicial,
administrative proceeding or other process (in which case the Administrative
Agent, such Issuing Lender or such Lender, as applicable, agrees (except with
respect to any audit or examination conducted by bank accountants or any
self-regulatory authority or governmental or regulatory authority exercising
examination or regulatory authority) to inform the Company promptly thereof to
the extent practicable and not prohibited by applicable law, rule or
regulation), (d) to any other party to this Agreement otherwise pursuant to the
terms hereof, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder or under any other Loan
Document, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Company and its obligations,
(g) on a confidential basis to (1) any rating agency in connection with rating
the Company or its Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Company, (i) for
purposes of establishing a “due diligence” defense, (j) to the extent such
Information was already in the possession of such Person or is independently
developed by such Person or any of its affiliates, and (k) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Lender or any Lender on a non-confidential basis from a source other than the
Company that is not, to the knowledge of the Administrative Agent, such Issuing
Lender or such Lender, subject to confidentiality obligations to the Company.
For the purposes of this Section, “Information” means all information received
from the Company relating to the Company or its business, other than any such
information that is available to the Administrative Agent, any Issuing Lender or
any Lender on a non-confidential basis prior to

 

92



--------------------------------------------------------------------------------

disclosure by the Company and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. If the Administrative Agent, any Issuing Lender or any
Lender is requested or required, by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigative demand or similar
process (other than in connection with any audit or examination conducted by
bank accountants or any self-regulatory authority or governmental or regulatory
authority exercising examination or regulatory authority), to disclose any or
all of the Information, the Administrative Agent, such Issuing Lender or such
Lender will provide the Company with prompt notice of such event (to the extent
that such notice does not contravene any applicable law or similar regulation)
so that the Company may, at its own expense, seek a protective order or other
appropriate remedy or waive compliance with the applicable provisions of this
Agreement by the Administrative Agent, such Issuing Lender or such Lender. If
the Company determines to seek such protective order or other remedy and
provides written notice thereof to the Administrative Agent, such Issuing Lender
or such Lender, the Administrative Agent, such Issuing Lender or such Lender
will reasonably cooperate with the Company in seeking such protective order or
other remedy at the Company’s own expense.

[Signature Pages Follow]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CAMPBELL SOUP COMPANY By:  

/s/ Mick Beekhuizen

Name:   Mick Beekhuizen Title:   Executive Vice President and Chief Financial
Officer By:  

/s/ Ashok Madhavan

Name:   Ashok Madhavan Title:   Vice President and Treasurer Address: 1 Campbell
Place Camden, NJ 08103-1799 Facsimile: (856) 342-4807 Website:
www.campbellsoupcompany.com Taxpayer Identification Number: 21-0419870

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as Administrative Agent, and Issuing Lender and as
Lender

By:  

/s/ Gregory T. Martin

Name:   Gregory T. Martin Title:   Executive Director Address:  

500 Stanton Christiana Rd.

NCC5, Floor 3

Newark, DE 19713-2107

Attn:   Loan & Agency Services Email:   12012443577@tls.ldsprod.com CC:  
jonathan.martin@jpmorgan.com CC:   Attn:  

Eduardo Lopez Peiro

8181 Communication Parkway,

Bldg. B, 6th Floor, TXW-3620,

Plano, TX 75024

Email:   Eduardo.lopezpeiro@jpmorgan.com

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Issuing Lender and a Lender

By:  

/s/ Christopher M. Aitkin

Name:   Christopher M. Aitkin Title:   Vice President

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

BNP PARIBAS, as an Issuing Lender and a Lender

By:  

/s/ Christopher Sked

Name:   Christopher Sked Title: Managing Director By:  

/s/ Ade Adedeji

Name:   Ade Adedeji Title:   Director

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Issuing Lender and a Lender

By:  

/s/ Alexandra Korchmar

Name:   Alexandra Korchmar Title:   Associate

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:  

/s/ Carolyn A. Kee

Name:   Carolyn A. Kee Title:   Vice President

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, New York Branch, as a Lender

By:  

/s/ Vipul Dhadda

Name:   Vipul Dhadda Title:   Authorized Signatory By:  

/s/ Brady Bingham

Name:   Brady Bingham Title:   Authorized Signatory

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Michael J. Stein

Name: Michael J. Stein Title: Vice President

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

CoBank, ACB, as a Lender By:  

/s/ James J. Trankle

Name:   James J. Trankle Title:   Managing Director

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Meredith Jermann

Name:   Meredith Jermann Title:   Vice President

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender

By:  

/s/ Michael P. Dickman

Name:   Michael P. Dickman Title:   Senior Vice President

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

Manufacturers and Traders Trust Company, as a Lender

By:  

/s/ Keith A. Mummert

Name:   Keith A. Mummert Title:   Vice President

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By:  

/s/ Michael Maguire

Name:   Michael Maguire Title:   Managing Director

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

MUFG Bank, Ltd, as a Lender

By:  

/s/ Reema Sharma

Name:   Reema Sharma Title:   Authorized Signatory

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

The Northern Trust Company, as a Lender

By:  

/s/ Andrew D. Holtz

Name:   Andrew D. Holtz Title:   Senior Vice President

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender

By:  

/s/ Corey Noland

Name:   Corey Noland Title:   Director

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

Coöperatieve Rabobank U.A., New York Branch, as a Lender

By:  

/s/ Michael Lahaie

Name:   Michael Lahaie Title:   Managing Director By:  

/s/ Spencer Van Kirk

Name:   Spencer Van Kirk Title:   Vice President

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

KeyBank, N.A., as a Lender

By:  

/s/ L. David Ericksen

Name:   L. David Ericksen Title:   SVP/Enterprise Banker

[Signature Page to Campbell Soup Credit Agreement – 2020 Refinancing]



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE (in US$)

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 160,000,000.00  

Barclays Bank PLC

   $ 160,000,000.00  

BNP Paribas

   $ 160,000,000.00  

Bank of America, N.A.

   $ 160,000,000.00  

Citibank, N.A.

   $ 140,000,000.00  

Credit Suisse AG, New York Branch

   $ 140,000,000.00  

Wells Fargo Bank, National Association

   $ 140,000,000.00  

CoBank, ACB

   $ 110,000,000.00  

PNC Bank, National Association

   $ 110,000,000.00  

U.S. Bank National Association

   $ 110,000,000.00  

Manufacturers and Traders Trust Company

   $ 75,000,000.00  

Sumitomo Mitsui Banking Corporation

   $ 75,000,000.00  

MUFG Bank, Ltd.

   $ 75,000,000.00  

The Northern Trust Company

   $ 75,000,000.00  

BMO Harris Bank N.A.

   $ 60,000,000.00  



--------------------------------------------------------------------------------

Lender

   Commitment  

Coöperatieve Rabobank U.A., New York Branch

   $ 50,000,000.00  

KeyBank, N.A.

   $ 50,000,000.00  

Total:

   $ 1,850,000,000.00  



--------------------------------------------------------------------------------

PRICING SCHEDULE

Each of “Facility Fee Rate”, “Base Rate Margin” and “Euro-Dollar Margin” means,
for any day, the rate per annum set forth below in the row opposite such term
and in the column corresponding to the Pricing Level that applies on such day:

 

Pricing Level

   Level I     Level II     Level III     Level IV     Level V  

Facility Fee Rate

     0.150 %      0.200 %      0.250 %      0.300 %      0.350 % 

Base Rate Margin

     0.100 %      0.300 %      0.375 %      0.575 %      0.775 % 

Euro-Dollar Margin

     1.100 %      1.300 %      1.375 %      1.575 %      1.775 % 

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

“Level I Pricing” applies on any day on which the Company’s long-term debt is
rated A- or higher by S&P, A3 or higher by Moody’s or A- or higher by Fitch
(subject to the final paragraph hereof).

“Level II Pricing” applies on any day on which (i) the Company’s long-term debt
is rated BBB+ or higher by S&P, Baa1 or higher by Moody’s or BBB+ or higher by
Fitch (subject to the final paragraph hereof) and (ii) no better Pricing Level
applies.

“Level III Pricing” applies on any day on which (i) the Company’s long-term debt
is rated BBB or higher by S&P, Baa2 or higher by Moody’s or BBB or higher by
Fitch (subject to the final paragraph hereof) and (ii) no better Pricing Level
applies.

“Level IV Pricing” applies on any day on which (i) the Company’s long-term debt
is rated BBB- or higher by S&P, Baa3 or higher by Moody’s or BBB- or higher by
Fitch (subject to the final paragraph hereof) and (ii) no better Pricing Level
applies.

“Level V Pricing” applies on any day if no other Pricing Level applies on such
day.

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V Pricing applies on any day. A “better” Pricing Level is
one with a lower roman numeral.

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The ratings in effect for any
day are those in effect at the close of business on such day.

If the Company has split ratings from Moody’s, S&P and Fitch, (i) if such
ratings are in two adjacent categories, pricing will be based on the category in
which two of such ratings fall and (ii) if such ratings are in three different
categories, pricing will be based on the second highest of such ratings. If any
one of Moody’s, S&P and Fitch shall not have a rating in effect with respect to
the Company, then (i) if the remaining two ratings fall within the same
category, pricing shall be based on that category and (ii) if the remaining two
ratings fall within different categories,



--------------------------------------------------------------------------------

pricing shall be based on the higher of such categories. If the rating system of
Moody’s, S&P and/or Fitch shall change, or if any such rating agency shall cease
to be in the business of rating corporate debt obligations, the Company and the
Administrative Agent (in consultation with the Lenders) shall negotiate in good
faith to amend the “LIBOR Margin” and “Facility Fee” definitions to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the rating of such rating
agency most recently in effect prior to such change or cessation shall be used
in determining pricing.



--------------------------------------------------------------------------------

SCHEDULE 2.18

EXISTING LETTERS OF CREDIT

 

    

Issuing Lender

  

Beneficiary

   Issue Date      Expiry Date      Amount      LC Number   1.    Bank of
America, N.A.    Texas Workers Compensation Commission      11/23/1998       
11/22/2020      $ 300,000        134543   2.    JPMorgan Chase Bank, N.A.   
State of Connecticut      03/07/2003        03/15/2021      $ 50,000       
P-235393   3.    JPMorgan Chase Bank, N.A.    Lumberman’s Mutual Casualty
Company      06/16/2008        06/15/2021      $ 20,000        TPTS-610730   4.
   JPMorgan Chase Bank, N.A.    Lakeland Electric      08/19/2010       
08/19/2021      $ 139,300        TFTS-865684   5.    JPMorgan Chase Bank, N.A.
   Connecticut Development Authority      06/17/2011        06/16/2021      $
743,900        TFTS-910853  



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

New York, New York                    

_____________, 20__                     

For value received, <NAME OF RELEVANT BORROWER>, a <RELEVANT BORROWER’S
JURISDICTION AND FORM OF ORGANIZATION> (the “Borrower”), promises to pay to
______________________ (the “Lender”) or its registered assigns, the unpaid
principal amount of each Loan made by the Lender to the Borrower pursuant to the
Credit Agreement referred to below on the maturity date provided for in the
Credit Agreement. The Borrower promises to pay interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates provided for in
the Credit Agreement. All such payments of principal and interest shall be made
in lawful money of the United States in federal or other immediately available
funds at the office of JPMorgan Chase Bank, N.A., 383 Madison Avenue New York,
NY 10179.

All Loans made by the Lender to the Borrower, the respective types thereof and
all repayments of the principal thereof shall be recorded by the Lender and, if
the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Three-Year Credit Agreement
dated as of November 2, 2020 among Campbell Soup Company, the Eligible
Subsidiaries referred to therein, the Lenders from time to time party thereto
and JPMorgan Chase Bank, as Administrative Agent (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Unless otherwise defined herein, terms defined in
the Credit Agreement are used herein with the same meanings. Reference is made
to the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

[The payment in full of the principal and interest on this Note has, pursuant to
the provisions of the Credit Agreement, been unconditionally guaranteed by
Campbell Soup Company.]1

 

<NAME OF RELEVANT BORROWER> By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

1 

To be included only in Notes of Eligible Subsidiaries.



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Loan    Type of
Loan    Amount of
Principal Repaid    Maturity
Date    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION TO PARTICIPATE

__________ __, 20__

JPMORGAN CHASE BANK, N.A.

as Administrative Agent for the Lenders

party to the Three-Year Credit Agreement

dated as of November 2, 2020 among

Campbell Soup Company, the Eligible

Subsidiaries referred to therein, the Lenders

from time to time party thereto and

JPMorgan Chase Bank, N.A., as Administrative Agent

(as amended, restated, amended and restated, supplemented or

otherwise modified from time to time, the “Credit Agreement”)

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Eligible Subsidiary], a [jurisdiction and form of
organization], hereby elects to be an Eligible Subsidiary for purposes of the
Credit Agreement, effective from the date hereof until an Election to Terminate
shall have been delivered on behalf of the undersigned in accordance with the
Credit Agreement. The undersigned confirms that the representations and
warranties set forth in Article 9 of the Credit Agreement are true and correct
as to the undersigned as of the date hereof, and the undersigned hereby agrees
to perform all the obligations of an Eligible Subsidiary under, and to be bound
in all respects by the terms of, the Credit Agreement, including without
limitation Section 11.09 thereof, as if the undersigned were a signatory party
thereto.

[Tax disclosure pursuant to Section 9.04.]

The address to which all notices to the undersigned under the Credit Agreement
should be directed is:



--------------------------------------------------------------------------------

This instrument shall be governed by and construed in accordance with the laws
of the State of New York.

 

Very truly yours, [NAME OF ELIGIBLE SUBSIDIARY] By:  

                 

  Title:

The undersigned hereby confirms that [name of Eligible Subsidiary] is an
Eligible Subsidiary for purposes of the Credit Agreement described above.

 

CAMPBELL SOUP COMPANY By:  

                 

  Name:   Title:

Receipt of the above Election to Participate is hereby acknowledged on and as of
the date set forth above.

 

JPMORGAN CHASE BANK, N.A.,

        as Administrative Agent

By:  

                     

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

ELECTION TO TERMINATE

__________ __, 20__

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent for the Lenders

party to the Three-Year Credit Agreement

dated as of November 2, 2020 among

Campbell Soup Company, the Eligible

Subsidiaries referred to therein, the Lenders

from time to time party thereto and

JPMorgan Chase Bank, N.A., as Administrative Agent

(as amended, restated, amended and restated, supplemented or

otherwise modified from time to time, the “Credit Agreement”)

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Eligible Subsidiary], a [jurisdiction and form of
organization], hereby elects to terminate its status as an Eligible Subsidiary
for purposes of the Credit Agreement, effective as of the date hereof. The
undersigned hereby represents and warrants that all principal and interest on
all Notes of the undersigned and all other amounts payable by the undersigned
pursuant to the Credit Agreement have been paid in full on or prior to the date
hereof. Notwithstanding the foregoing, this Election to Terminate shall not
affect any obligation of the undersigned under the Credit Agreement or under any
Note heretofore incurred.



--------------------------------------------------------------------------------

This instrument shall be governed by and construed in accordance with the laws
of the State of New York.

 

Very truly yours, [NAME OF ELIGIBLE SUBSIDIARY] By:  

                     

  Name:   Title:

The undersigned hereby confirms that the status of [name of Eligible Subsidiary]
as an Eligible Subsidiary for purposes of the Credit Agreement described above
is terminated as of the date hereof.

 

CAMPBELL SOUP COMPANY By:  

                     

  Name:   Title:

Receipt of the above Election to Terminate is hereby acknowledged on and as of
the date set forth above.

 

JPMORGAN CHASE BANK, N.A.,

        as Administrative Agent

By:  

                     

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]2 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]3 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4 

Select as appropriate.

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

      [Assignee is an [affiliate][Approved Fund] of [identify Lender] 3.   
Borrower(s):    [Campbell Soup Company]6 4.    Administrative Agent:    JPMorgan
Chase Bank, N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    The Three-Year Credit Agreement dated as of November 2,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time) among Campbell Soup Company, a New Jersey
corporation, the Eligible Subsidiaries referred to therein, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent 6.    Assigned Interest[s]:      

 

Assignor[s]7

   Assignee[s]8      Aggregate Amount
of
Commitment/Loans
for all Lenders9      Amount of
Commitment/Loans
Assigned8      Percentage Assigned
of Commitment/
Loans10      CUSIP Number         $        $          %            $        $  
       %            $        $          %     

 

[7.    Trade Date:    ______________]11

 

6 

Update for Eligible Subsidiaries designated as Borrowers, if any.

7 

List each Assignor, as appropriate.

8 

List each Assignee, as appropriate.

9 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]12 [NAME OF ASSIGNOR] By:  

                     

  Title: [NAME OF ASSIGNOR] By:  

                     

  Title: ASSIGNEE[S]13 [NAME OF ASSIGNEE] By:  

                          

  Title: [NAME OF ASSIGNEE] By:  

                          

  Title:

 

12 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

13 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as     Administrative
Agent By:  

                     

  Title: [Consented to:]14 [NAME OF RELEVANT PARTY] By:  

                     

  Title:

 

 

14 

To be added only if the consent of the Company and/or Issuing Lenders is
required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside the United
States, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT E

DESIGNATION AGREEMENT

Dated as of ________________ __, _____

Reference is made to the Three-Year Credit Agreement dated as of November 2,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Campbell Soup Company,
a New Jersey corporation (the “Company”), the Eligible Subsidiaries referred to
therein, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein with the same meaning.

_________________ (the “Designator”) and ________________ (the “Designee”) agree
as follows:

1. The Designator designates the Designee as its Designated Lender under the
Credit Agreement and the Designee accepts such designation.

2. The Designator makes no representations or warranties and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

3. The Designee (i) confirms that it is an Approved Fund; (ii) appoints and
authorizes the Designator as its administrative agent and attorney-in-fact and
grants the Designator an irrevocable power of attorney to receive payments made
for the benefit of the Designee under the Credit Agreement and to deliver and
receive all communications and notices under the Credit Agreement, if any, that
the Designee is obligated to deliver or has the right to receive thereunder;
(iii) acknowledges that the Designator retains the sole right and responsibility
to vote under the Credit Agreement, including, without limitation, the right to
approve any amendment or waiver of any provision of the Credit Agreement; and
(iv) agrees that the Designee shall be bound by all such votes, approvals,
amendments and waivers and all other agreements of the Designator pursuant to or
in connection with the Credit Agreement, all subject to Section 11.05(b) of the
Credit Agreement.

4. The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Article 4 or delivered pursuant to Article 5 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Designation Agreement and (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Designator or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking any action it may be permitted to take under
the Credit Agreement.



--------------------------------------------------------------------------------

5. Following the execution of this Designation Agreement by the Designator and
the Designee and the consent hereto by the Company, it will be delivered to the
Administrative Agent for its consent. This Designation Agreement shall become
effective when the Administrative Agent consents hereto or on any later date
specified on the signature page hereof.

6. Upon the effectiveness hereof, the Designee shall have the right to make
Loans or portions thereof as a Lender pursuant to Section 2.01 of the Credit
Agreement and the rights of a Lender related thereto. The making of any such
Loans or portions thereof by the Designee shall satisfy the obligations of the
Designator under the Credit Agreement to the same extent, and as if, such Loans
or portions thereof were made by the Designator.

7. This Designation Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

Effective Date:______ __, ____

 

[NAME OF DESIGNATOR] By:  

                     

  Name:   Title: [NAME OF DESIGNEE] By:  

                     

  Name:   Title:



--------------------------------------------------------------------------------

The undersigned consent to the foregoing designation.

 

CAMPBELL SOUP COMPANY By:  

                     

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

        as Administrative Agent

By:  

                          

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

EXTENSION AGREEMENT

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

Ladies and Gentlemen:

The undersigned hereby agrees to extend, effective [Extension Date], the
Termination Date under the Three-Year Credit Agreement dated as of November 2,
2020 among Campbell Soup Company, the Eligible Subsidiaries referred to therein,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), for one year to [date to which the
Termination Date is extended]. Terms defined in the Credit Agreement are used
herein with the same meaning.

This Extension Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

 

[LENDERS] By:  

                     

  Name:   Title:

Agreed and accepted:

 

CAMPBELL SOUP COMPANY By:  

                     

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent

By:  

                     

  Name:   Title: